Exhibit 10.1

U.S.

PUT AND CALL OPTION AGREEMENT

UNITED REFINING COMPANY

-and-

ENBRIDGE ENERGY LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            PAGE  

ARTICLE 1 GENERAL DEFINITIONS AND PRINCIPLES OF INTERPRETATION

     1   

1.1

    

General Definitions

     1   

1.2

    

Certain Rules of Interpretation

     15   

1.3

    

Exhibits and Schedules

     16   

ARTICLE 2 GRANT AND EXERCISE OF CALL OPTION AND PUT OPTION

     17   

2.1

    

Grant and Exercise of Call Option

     17   

2.2

    

Grant and Exercise of Put Option

     18   

2.3

    

Binding Agreement of Purchase and Sale

     18   

2.4

    

Purchase and Sale.

     19   

2.5

    

Purchase Price

     20   

2.6

    

Impact of Exercise of Option

     24   

2.7

    

Limitations on Assignments.

     26   

2.8

    

Title and Risk of Loss.

     27   

2.9

    

Buyer Access to Updated Information

     27   

2.10

    

Suspension of Certain Rights

     27   

ARTICLE 3 CONDITIONS TO CLOSING

     28   

3.1

    

Seller’s Conditions.

     28   

3.2

    

Buyer’s Conditions.

     30   

ARTICLE 4 TRANSACTION DOCUMENTS

     31   

4.1

    

Transaction Documents

     31   

4.2

    

Amendments to the Transaction Documents

     32   

ARTICLE 5 CARVE-OUT WORK; REGULATORY REQUIREMENTS

     32   

5.1

    

Carve-out Work

     32   

5.2

    

Carve-out Costs and Payment

     33   

5.3

    

Completion of U.S. Carve-out Work Post-Closing

     34   

5.4

    

Regulatory Requirements

     34   

ARTICLE 6 CLOSING

     36   

6.1

    

Time and Place of Closing.

     36   

6.2

    

Deliveries at Closing if Closing Occurs before Final Completion.

     37   

6.3

    

Names.

     39   

 

i



--------------------------------------------------------------------------------

ARTICLE 7 PIPELINE OBLIGATIONS; AND RETAINED LIABILITIES

  39   

7.1

Pipeline Obligations.

  39   

7.2

Retained Liabilities.

  39   

7.3

Financial Assurances.

  40   

7.4

Inactive Pipe

  42   

7.5

Survival.

  42   

ARTICLE 8 TERMINATION

  42   

8.1

Termination at or Prior to Closing.

  42   

8.2

Effect of Termination

  45   

ARTICLE 9 CONFIDENTIALITY

  45   

9.1

Confidentiality

  45   

9.2

Exceptions to Confidentiality

  46   

9.3

Permitted Disclosures of Confidential Information

  46   

9.4

Required Disclosures

  47   

9.5

Press Releases and Public Announcements

  48   

ARTICLE 10 ASSIGNMENT

  48   

10.1

Assignment

  48   

ARTICLE 11 REPRESENTATIONS AND WARRANTIES; COVENANTS; CONDITION OF ASSETS

  48   

11.1

Representations and Warranties of Carrier

  48   

11.2

Representations and Warranties of Buyer

  52   

11.3

Covenants and Access.

  54   

11.4

Condition of Assets; Release and Waiver

  59   

ARTICLE 12 INDEMNIFICATION

  61   

12.1

Indemnification by Buyer

  61   

12.2

Indemnification by Carrier

  61   

12.3

Limitation on Damages

  62   

12.4

Notice of Asserted Liability; Opportunity to Defend

  63   

12.5

Exclusive Remedy.

  65   

12.6

Negligence and Strict Liability Waiver.

  66   

ARTICLE 13 DISPUTE RESOLUTION

  66   

13.1

Dispute Resolution

  66   

13.2

Injunctive Relief

  68   

 

ii



--------------------------------------------------------------------------------

13.3

WAIVER OF JURY TRIAL

  68   

ARTICLE 14 NOTICES

  69   

14.1

Notices

  69   

ARTICLE 15 MISCELLANEOUS PROVISIONS

  70   

15.1

Severability

  70   

15.2

Entire Agreement.

  70   

15.3

Amendment of Agreement

  70   

15.4

Waiver

  71   

15.5

Governing Law

  71   

15.6

Successors and Assigns

  71   

15.7

Further Assurances

  71   

15.8

Counterparts

  71   

15.9

Negotiated Transaction

  72   

15.10

Relationship of the Parties

  72   

15.11

Expenses

  72   

15.12

Records

  72   

15.13

Apportionment of Taxes and Recording Fees

  73   

15.14

Allocation of Carrier Obligations and Proceeds.

  73   

15.15

Offset.

  74   

15.16

Third Party Beneficiaries.

  74   

15.17

Disclosure.

  74   

15.18

Compliance with Bulk Sales Laws.

  75   

 

iii



--------------------------------------------------------------------------------

THIS PUT AND CALL OPTION AGREEMENT (this “Agreement”), dated as of April 8, 2015
(the “Execution Date”), is made by and between ENBRIDGE ENERGY LIMITED
PARTNERSHIP, a Delaware limited partnership (“Carrier” or “Seller”), and UNITED
REFINING COMPANY, a Pennsylvania corporation (“Buyer”). Buyer and Seller are
sometimes referred to collectively herein as the “Parties” and individually as a
“Party.”

RECITALS:

 

A. Carrier owns and operates the Assets.

 

B. Carrier has agreed to grant to Buyer an option to purchase the Assets from
Carrier, subject to the terms and conditions set forth herein.

 

C. Buyer has agreed to grant to Carrier an option to sell the Assets to Buyer,
subject to the terms and conditions set forth herein.

 

D. The Parties desire to enter into this Agreement setting forth the terms and
conditions for the sale and purchase of the Assets, conditioned upon, among
other things, the exercise of the Call Option or the Put Option in accordance
with the terms and conditions set forth in this Agreement.

THEREFORE in consideration of the premises and of the mutual covenants and
agreements set forth herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by each Party hereto),
and intending to be legally bound, the Parties covenant and agree as follows:

ARTICLE 1

GENERAL DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1 General Definitions

Whenever used in this Agreement, the following words and terms shall have the
following meanings:

“Abandonment and Reclamation Obligations” means all Losses, Claims, other duties
and obligations, and Proceedings whether arising under contract, Applicable Law
or otherwise, arising from, relating to or associated with the closure,
abandonment, decommissioning, dismantling and removal of the Pipeline and any
other tangible depreciable property and assets forming part of the Pipeline,
together with the restoration, remediation and reclamation of the surface and
subsurface of any lands on or in which any of the foregoing are or were located
and any other lands used to gain access thereto.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a Party, any other Person that is affiliated
with such Party and for such purpose: (a) two Persons will only be considered to
be affiliated with one another if one of them controls the other, or if both of
them are controlled by a common third party; and (b) one Person will be
considered to control another Person (other than in the capacity of a director,
officer or employee of such other Person) if it has the power to direct or cause
the direction of the management and policies of the other Person, whether
directly or indirectly, through one or more intermediaries or otherwise, and
whether by virtue of the ownership of shares or other equity interests, the
holding of voting rights or contractual rights, or otherwise.

“Agreement” has the meaning ascribed thereto in the preface.

“Applicable Law” means, in relation to any Person, property, operation or
circumstance, all laws including the common law, statutes, codes, ordinances,
orders, directives, rules, regulations and guidelines (whether administrative,
regulatory, legislative, executive or otherwise and including any of the
foregoing that relates to environmental standards or controls, energy
regulations and occupational, safety and health standards or controls including
those arising under Environmental Laws) of any Governmental Authority; and all
judgments, decrees, rulings and orders of courts, tribunals, commissions and
other similar bodies of competent jurisdiction; and all terms and conditions of
any franchises, permits, certificates, licenses, authorizations and other
directional requirements that are in effect as of the relevant time and are
applicable to such Person, property operation or circumstance.

“Arbitration Act” has the meaning ascribed thereto in Section 13.1(a).

“Article”, “Section,” and “Subsection” mean and refer to the specified article,
section or subsection of this Agreement, respectively.

“Assets” has the meaning ascribed thereto in Section 2.4.

“Assignable Permits” has the meaning ascribed thereto in Section 2.4(c).

“Assignment of Contract” means an Assignment and Novation Agreement
substantially in the form of Exhibit B-1, except that, for any Contract for
which the counterparty refuses to novate such Contract, “Assignment of Contract”
means an Assignment of Contract substantially in the form of Exhibit B-2.

“Assignment of Easement” means an Assignment of Easement substantially in the
form of Exhibit C.

 

2



--------------------------------------------------------------------------------

“Bill of Sale” means a Bill of Sale, Assignment and Assumption Agreement
substantially in the form of Exhibit D.

“Business Day” means a day on which the Royal Bank of Canada (or its successor)
is open for normal commercial business in New York, New York, and in Calgary,
Alberta, and which is not a Saturday or a Sunday.

“Buyer” has the meaning ascribed thereto in the preface.

“Buyer Indemnitees” has the meaning ascribed thereto in Section 12.2.

“Buyer Officer’s Certificate” means a certificate of Buyer to the effect set
forth in Sections 3.1(a) and 3.1(b), dated the Closing Date, signed by a duly
authorized officer of Buyer.

“Buyer Secretary’s Certificate” has the meaning ascribed thereto in
Section 3.1(e).

“Call Exercise Notice” has the meaning ascribed thereto in Section 2.1(b).

“Call Option” has the meaning ascribed thereto in Section 2.1(a).

“Call Option Exercise Period” means the period beginning as of the Execution
Date and ending on the Put/Call Option Expiry Date.

“Canadian Assets” means the Assets, as defined in the Canadian Put and Call
Agreement.

“Canadian Buyer” means the Buyer, as defined in the Canadian Put and Call
Agreement, which as of the Execution Date is United Refining Company.

“Canadian Put and Call Agreement” means that certain Put and Call Option
Agreement, dated as of even date herewith, made by and between Canadian Buyer
and EPI.

“Carrier” has the meaning ascribed thereto in the preface.

“Carrier Indemnitees” has the meaning ascribed thereto in Section 12.1(a).

“Carve-out Costs” means all reasonable internal and external costs incurred by
Carrier in performing the U.S. Carve-out Work plus a construction management fee
of 2.25% of such costs.

“Carve-out Invoice” has the meaning ascribed thereto in Section 5.2(a).

“Carve-out Plan” has the meaning ascribed thereto in Section 5.1.

 

3



--------------------------------------------------------------------------------

“Carve-out True-up Notice” has the meaning ascribed thereto in Section 5.2(c).

“Carve-out Work” means all work that is necessary to carve out the Line 10
Buffalo Extension from the Enbridge mainline systems so that the Line 10 Buffalo
Extension and the balance of the Enbridge mainline systems can physically
operate independently of each other in a safe and efficient manner and can
continue to operate in accordance with Applicable Laws.

“Claim” means any written claim, written demand, notice of non-compliance or
violation.

“Claim Notice” has the meaning ascribed thereto in Section 12.3(b).

“Closing” has the meaning ascribed thereto in Section 6.1.

“Closing Date” has the meaning ascribed thereto in Section 6.1.

“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended.

“Confidential Information” means, subject to the exceptions set forth in
Section 9.2, all information of a Party of a proprietary, intellectual or
similar nature, including technical, financial, operational, marketing,
transportation, environmental, integrity, processing, information and data,
including surveys, engineering data, environmental audits and reports, integrity
reports, proprietary software programs, economic evaluations and third party
studies, whether factual or interpretative which is disclosed as a result of or
in connection with this Agreement or the Letter Agreement including any of the
terms thereof and regardless of whether such information is disclosed directly
or indirectly, or acquired and exchanged between the Parties and their
Affiliates, in written, oral, visual or electronic form.

“Contracts” has the meaning ascribed thereto in Section 2.4(e).

“Contract Rights” has the meaning ascribed thereto in Section 2.4(e).

“Conveyance Documents” means, collectively, (i) the Bill of Sale, (ii) each
Assignment of Easements, (iii) each Special Warranty Deed, (iv) each Assignment
of Contracts, and (v) such other forms of conveyance in each case necessary to
assign, transfer and convey the Assets to Buyer at the Closing.

“Creditworthy Lender” means any commercial bank that is not an Affiliate of the
Buyer and which, at the time evidence of the Lending Commitment is delivered to
Carrier: (i) satisfies all regulatory capital requirements applicable to it
(including any

 

4



--------------------------------------------------------------------------------

individual regulatory capital requirements); (ii) has a senior unsecured credit
rating of at least “A-” (stable outlook) by Standard & Poor’s Rating Group, a
division of McGraw Hill, Inc., or “A3” (stable outlook) by Moody Investors
Services, Inc., provided that in the event a bank is rated by both rating
agencies, then the lowest credit rating assigned by the rating agencies will
apply; or (iii) is otherwise reasonably acceptable to Carrier.

“Debt Portion of the Purchase Price” has the meaning ascribed thereto in
Paragraph D.3 of the Letter Agreement.

“Disclosing Party” has the meaning ascribed thereto in Section 9.1.

“Dispute” has the meaning ascribed thereto in Section 13.1.

“Effective Time” has the meaning ascribed thereto in Section 2.5(b).

“Enbridge Mainline Owners” means EPI and Carrier or their successor owners of
Enbridge’s mainline system.

“Encumbrance” means any Lien, retention of title agreement, adverse claim,
easement, land rights, encroachment, restrictive covenant, assignment,
collateral assignment, or other encumbrance affecting title to any property of
any sort.

“Environmental Laws” means all Applicable Law relating to pollution, protection,
preservation or restoration of the environment (including ambient air, surface
water, groundwater, land surface, or subsurface strata) or natural resources or
preservation or protection of human health or safety, including Applicable Law
relating to Releases or threatened Releases of Hazardous Substances, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, transport, or handling of, or exposure of any Person or property to,
Hazardous Substances.

“Environmental Liabilities” means any claim, matter, liability, circumstance,
obligation, responsibility or concern (i) arising under Environmental Laws,
contract or otherwise and (a) resulting from or attributable to actual,
threatened, or alleged Releases of Hazardous Substances into ambient air,
surface water, groundwater, land surface or subsurface strata, or (b) resulting
from or attributable to exposures to Hazardous Substances, (ii) arising under
Environmental Laws, contract or otherwise and resulting from or attributable to
the presence, manufacture, processing, distribution, use, treatment, storage,
Release or threatened Release, transport, or handling of Hazardous Substances,
(iii) arising from any order, directive, injunction, judgment or similar act
(including settlements) by any Governmental Authority, (iv) arising from any
sampling, monitoring or assessing the Environment or any potential impacts
thereon from any activities or operations, (v) arising from, relating to or
associated with Abandonment and Reclamation Obligation, or (vi) otherwise
arising under or related to Environmental Laws or under contract or otherwise,
including any Claim, breach or other noncompliance therewith or Proceeding
relating thereto.

 

5



--------------------------------------------------------------------------------

“EPI” means Enbridge Pipelines Inc.

“Excluded Assets” means all of the properties, rights and interests of Seller
and its Affiliates other than the Assets, which Excluded Assets shall include
the following in existence as of, or relating to events or occurrences prior to,
the Effective Time:

(a) all of Seller’s and its Affiliates’ respective tax-related documents,
filings or records;

(b) copies (but not the originals) of all Records;

(c) all deposits, cash, checks, funds and accounts receivable attributable to
Seller’s interests in the Assets with respect to any period of time prior to the
Effective Time;

(d) all financial assurances of shippers held by Seller in connection with the
Enbridge mainline systems;

(e) all insurance proceeds and condemnation awards except as provided in
Section 11.3(b);

(f) claims of Seller for refund of or loss carry forwards with respect to
(i) Taxes attributable to any period prior to the Effective Time or (ii) any
Taxes attributable to the Excluded Assets;

(g) all work product of Seller’s and its Affiliate(s)’ attorneys, records
relating to the negotiation and consummation of the transactions contemplated
hereby and documents that are subject to a valid attorney-client privilege;

(h) Seller’s and its Affiliate(s)’ operating control systems for the Assets or
the Canadian Assets and all hardware and software associated therewith that is
not used or held for use by Seller or its Affiliate(s) solely in connection with
the ownership, use or operation or maintenance of the Assets;

(i) Seller’s and its Affiliate(s)’ integrity management instruments and tools
that are not used or held for use by Seller or its Affiliate(s) solely in
connection with the ownership, use or operation or maintenance of the Assets;

(j) Any airplanes, drones or other vehicles or equipment used by Seller or its
Affiliate(s) in connection with the maintenance, operation or integrity of the
Assets or the Canadian Assets;

 

6



--------------------------------------------------------------------------------

(k) Seller’s prorated share of tariff charges for accepted nominations of crude
petroleum in the Pipeline pursuant to Section 15.14; and

(l) Seller’s emergency response equipment.

“Execution Date” has the meaning ascribed thereto in the preface.

“Exercise Date” means the date that, as applicable, the Call Exercise Notice is
received by Carrier or the Put Exercise Notice is received by Buyer.

“Exhibits” means the exhibits attached to and made a part of this Agreement.

“Expiration Date” has the meaning ascribed thereto in Section 8.1(c).

“FERC” means the Federal Energy Regulatory Commission of the U.S. and any lawful
successor agency thereto.

“Financial Covenant Breach” has the meaning ascribed thereto in the Letter
Agreement.

“Good Pipeline Industry Practices” means any of those practices, methods and
acts that are consistent with Applicable Law and that are engaged in or approved
by a significant portion of crude petroleum pipeline carriers in the United
States and Canada during the relevant time period or any other practices,
methods and acts that are consistent with Applicable Law which, in the exercise
of reasonable judgment and prudency in light of the circumstances known at the
time of implementation, would have been expected to accomplish the desired
result at a reasonable cost consistent with functionality, reliability, safety
and expedition. Good Pipeline Industry Practices are not intended to be limited
to the optimum practice, method, or act, to the exclusion of all others, but
rather are intended to include acceptable practices, methods, and acts generally
accepted in the region.

“Governmental Authority” means: (i) any nation or government, any state,
province, municipality or other political subdivision thereof; (ii) any
governmental entity or authority of any nature, including any governmental
ministry, agency, branch, department or official, and any court, regulatory
board or other tribunal; or (iii) any individual or body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, regulatory or
taxing authority or power of any nature, having jurisdiction or power over any
Person, property, operation, transaction or other matter or circumstance.

 

7



--------------------------------------------------------------------------------

“Gross Misconduct” means any act or omission by Seller that was voluntary, at
least reckless and with cognizance that such act or omission is likely or was
likely to result in injury to a person or material damage to property.

“Hazardous Substances” means any substance that, whether by its nature or its
use, is regulated or from which liability might arise under any applicable
Environmental Law including any: (a) chemical, product, material, substance or
waste defined as or included in the definition of “hazardous substance,”
“hazardous material,” “hazardous waste,” “restricted hazardous waste,”
“extremely hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant,” or
words of similar meaning or import found in any applicable Environmental Law;
(b) petroleum hydrocarbons, petrochemical or petroleum products, petroleum
substances, natural gas, crude oil, or any components, fractions or derivatives
thereof, oilfield wastes and water; (c) asbestos containing materials,
polychlorinated biphenyls, radioactive materials, urea formaldehyde foam
insulation, or radon gas; and (d) any corrosion to or deterioration of any
structures or other property.

“Heavy Crude Petroleum” means a commodity having a density from 904 kg/m3 to 940
kg/m3 inclusive and a viscosity from 100 up to and including 350 mm2/s at 15°C.

“HSR Act” means Section 7A of the Clayton Act (Title II of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended) and the rules and regulations
promulgated thereunder.

“Incidental Rights” has the meaning ascribed thereto in Section 2.4(g).

“Indemnified Party” or “Indemnitee” has the meaning ascribed thereto in
Section 12.4(a).

“Indemnifying Party” or “Indemnitor” has the meaning ascribed thereto in
Section 12.4(a).

“Initial Budget” has the meaning ascribed thereto in Section 2.6(d).

“Integrity Shutdown Date” has the meaning ascribed thereto in the Letter
Agreement.

“Integrity Work” means integrity work performed by Seller pursuant to the Letter
Agreement.

“Knowledge” means, with respect to Seller, the present and actual knowledge,
without taking into account any constructive or imputed knowledge, of the-then
current Director, Chicago Region Operations and LP US Chicago Region Operations
(but such individuals shall not have any liability in connection herewith).

 

8



--------------------------------------------------------------------------------

“Letter Agreement” means the Letter Agreement dated July 31, 2014, entered into
among Buyer, Carrier, EPI and Kiantone Pipeline Corporation, as may be amended,
restated or supplemented from time to time.

“Lien” means any lien, mortgage, pledge, claim, charge or security interest.

“Light Crude Petroleum” means a commodity having a density from 800 kg/m3 up to
but not including 876 kg/m3 and a viscosity from 2 mm2/s up to but not including
20 mm2/s at 15°C.

“Line 10 Buffalo Extension” means the approximately 91 mile pipeline owned by
Carrier and EPI, having its receipt point at its interconnection with the
Enbridge mainline system at Westover, Ontario and having its delivery point at
Seller’s West Seneca, New York Terminal.

“Loss” or “Losses” means any and all damages, demands, payments, obligations,
penalties, assessments, disbursements, claims, lawsuits, actions, proceedings,
notices of non-compliance, violations, orders of a Governmental Authority,
arbitration or governmental proceedings or investigations, costs, liabilities,
losses, causes of action, and expenses (including interest, awards, judgments,
settlements, fines, costs of investigation and remediation, costs of
supplemental environmental projects, fees, costs of defense and reasonable legal
and other professional fees and expenses on a ‘solicitor and his own client’ or
comparable basis and other professional fees and disbursements on a full
indemnity basis), regardless of whether the foregoing arise in, under or by
virtue of common law, in equity, under Applicable Law including Environmental
Laws, under contract, negligence, strict liability, breach of duty or otherwise.

“Material Adverse Effect” means an adverse effect: (i) on the ownership, use or
operation of the Assets, taken as a whole, or (ii) that results in the
prohibition of Seller’s or Buyer’s ability to perform its material obligations
contemplated by this Agreement, excluding, in each case, (w) such effects that
are generally industry-wide developments or changes, and (x) such effects that
result from changes in Applicable Law or general economic, regulatory or
political conditions.

“Month” means a calendar month.

“Notice Period” has the meaning ascribed thereto in Section 12.4(c).

“Operating Agreement” means the operating agreement in substantially the form
attached as Exhibit G.

 

9



--------------------------------------------------------------------------------

“Organizational Documents” means, with respect to a particular Person (other
than a natural person), the certificate or articles of incorporation, bylaws,
partnership agreement, limited liability company agreement, trust agreement or
similar organizational document or agreement, as applicable, of such Person.

“Parties” and “Party” have the meanings ascribed thereto in the preface.

“Payment Breach” has the meaning ascribed thereto in the Letter Agreement.

“Permits” means all permits, licenses, certificates, orders, approvals,
authorizations, grants, consents, exemptions, variances, concessions, warrants,
franchises and similar rights and privileges required by Applicable Laws,
including Environmental Laws, to operate and maintain the Pipeline Facilities,
Real Property Interests, U.S. Carve-out Work, Incidental Rights, Personal
Property, and Contract Rights.

“Permitted Encumbrances” means the following:

(a) the terms, conditions, restrictions, exceptions, reservations, limitations,
and other matters contained in any of the documents creating or transferring the
Real Property Interests or Permits (excluding any transfer by Seller other than
to Buyer pursuant to this Agreement);

(b) the Contracts;

(c) liens for property taxes and assessments that are not yet due and payable;

(d) construction, mechanic’s, materialmen’s, repairmen’s and other statutory
liens arising in the ordinary course and securing obligations incurred prior to
the Effective Time and (A) for which Seller is responsible for payment, or
(B) for which Buyer has agreed to assume or pay pursuant to the terms hereof;

(e) any obligations or duties affecting the Assets under any Permit or
Applicable Law and all rights reserved to or vested in any Governmental
Authority to control or regulate the Assets or the ownership, operation or
maintenance thereof in any manner;

(f) all Encumbrances, and all title defects and irregularities in title that
existed as of the Effective Time or that, singularly or in the aggregate, will
not materially interfere with the ownership, use or operation of the Assets
taken as a whole;

(g) any encroachments and protrusions and shortages in area that do not
materially interfere with the use of the Assets;

 

10



--------------------------------------------------------------------------------

(h) required third-party consents to assignment, preferential purchase rights
and other similar agreements with respect to which consents or waivers are
obtained from the appropriate parties for the sale contemplated hereby or, as to
which the appropriate time for asserting such rights has expired as of the
Effective Time without an exercise of such rights;

(i) any easements, rights-of-way or encumbrances created pursuant to the terms
of this Agreement;

(j) the Transaction Documents;

(k) any current or future Lien that will be released of record at or before
Closing; and

(l) all other encumbrances and exceptions that could not reasonably be expected
to impair materially Buyer’s ability to use the Assets materially in the manner
in which Assets were used by Seller immediately prior to the Effective Time.

“Person” means any natural person, sole proprietorship, corporation, partnership
(general or limited, including master limited), limited liability company,
trust, joint venture, joint stock company, unincorporated association,
unincorporated syndicate, unincorporated organization, or other entity or
association, including any that is a Governmental Authority, and, where the
context requires, any of the foregoing in its capacity as trustee, executor,
administrator or other legal representative.

“Personal Property” has the meaning ascribed thereto in Section 2.4(d).

“Pipe Replacement” means the pipeline replacement work provided for in the Pipe
Replacement Plan, as such plan has been approved and attached as Attachment A to
the Letter Agreement, and includes any amendments, supplements or replacements
to such Attachment A, but only to the extent such pipeline replacement work is
performed with respect to the Pipeline.

“Pipe Replacement Plan” has the meaning ascribed thereto in the Letter
Agreement.

“Pipe Replacement Shutdown Date” has the meaning ascribed thereto in the Letter
Agreement.

“Pipeline” means the U.S. segment of the Line 10 Buffalo Extension. The receipt
point, delivery point and route of the Pipeline are more particularly depicted
on the map attached hereto as Exhibit A.

 

11



--------------------------------------------------------------------------------

“Pipeline Facilities” means the pipeline facilities more specifically described
on Schedule 2.4(a) attached hereto.

“Pipeline Obligations” has the meaning ascribed thereto in Section 7.1.

“Post-Closing Capital Work” has the meaning ascribed thereto in the Letter
Agreement.

“Post-Closing Pipe Replacement True-up Notice” has the meaning ascribed thereto
in Section 2.5(c).

“Post-Closing Regulatory Work True-up Notice” has the meaning ascribed thereto
in Section 2.5(c).

“Proceeding” means any investigation, information request, inquiry, notice,
lawsuit, action, review or other judicial or administrative proceeding, at law
or in equity, before or by any Governmental Authority or any arbitral
proceeding.

“Property Interests” means the fee property, rights-of-way, easements, surface
use agreements, licenses, leases, permits (including right-of-way permits from
railroads and road crossing permits or other rights-of-way permits from
Governmental Authorities), and all other right, title, and interest of Seller in
and to real property.

“Purchase Price” has the meaning ascribed thereto in Section 2.5(a).

“Purchase Price Allocation” has the meaning ascribed thereto in Section 2.5(d).

“Put Exercise Notice” has the meaning ascribed thereto in Section 2.2(b).

“Put Option” has the meaning ascribed thereto in Section 2.2(a).

“Put Option Commencement Date” means the date that is the earlier of
(a) January 1, 2026, and (b) the date that is thirty (30) days after the latest
of: (i) the date upon which Carrier gives written notice to Buyer that the Pipe
Replacement has been Sufficiently Completed; (ii) the date upon which EPI gives
written notice to Canadian Buyer that Pipe Replacement (as defined in the
Canadian Put and Call Agreement) has been Sufficiently Completed (as defined in
the Canadian Put and Call Agreement), and (iii) the ninth (9th) anniversary of
the Execution Date.

“Put Option Exercise Period” means the period beginning on the Put Option
Commencement Date and ending on the Put/Call Option Expiry Date.

“Put/Call Option Expiry Date” means the date that is 24 Months after either
(a) the Put Option Commencement Date, if such date is the first day of a Month,
or (b) the first day

 

12



--------------------------------------------------------------------------------

of the calendar Month that immediately follows the Put Option Commencement Date,
if the Put Option Commencement Date is not on the first day of a Month; provided
that, in the event that, as of such date, any representation and warranty of
Seller set forth in Section 11.1 or any representation and warranty of EPI set
forth in Section 11.1 of the Canadian Put and Call Agreement shall not be true
and correct, and as a result thereof Buyer’s condition to Closing set forth in
Section 3.2(a) will not be satisfied or Canadian Buyer’s condition to Closing
set forth in Section 3.2(a) of the Canadian Put and Call Agreement will not be
satisfied then, if Seller or EPI, as applicable, shall have commenced to cure
the breach of such representation and warranty and shall be diligently
continuing in good faith its efforts to remedy such breach, such date shall be
extended to the date that is ten (10) Business Days after the date upon which
Seller or EPI, as applicable, completes such remedy.

“Real Property Interests” has the meaning ascribed thereto in Section 2.4(b).

“Recipient” has the meaning ascribed thereto in Section 9.1.

“Records” has the meaning ascribed thereto in Section 2.4(f).

“Regulatory Requirements Costs” has the meaning ascribed thereto in Section 5.4.

“Regulatory Requirements Work” has the meaning ascribed thereto in Section 5.4.

“Regulatory Requirements True-up Notice” has the meaning ascribed thereto in
Section 5.4.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing into the environment (including
ambient air, surface water, groundwater, land surface, or subsurface strata).

“Remediate” or “Remediation” means the removal, abatement, response,
investigative, cleanup, and monitoring activities undertaken pursuant to
Environmental Laws, including excavation, land-farming, and installation,
operation and maintenance of remediation systems.

“Remediation Activities” means those activities undertaken in order to Remediate
pursuant to Environmental Laws.

“Retained Liabilities” has the meaning ascribed thereto in Section 7.2.

“Schedules” means the schedules attached to and made a part- of this Agreement.

 

13



--------------------------------------------------------------------------------

“Segment Replacement” has the meaning ascribed thereto in the Letter Agreement.

“Seller” has the meaning ascribed thereto in the preface.

“Seller Officer’s Certificate” means a certificate of Seller to the effect set
forth in Sections 3.2(a) and 3.2(b) dated the Closing Date, signed by a duly
authorized officer of Seller.

“Seller Secretary’s Certificate” has the meaning ascribed thereto in
Section 3.2(e).

“Special Warranty Deed” means a Special Warranty Deed in substantially the form
of Exhibit E.

“Sufficiently Completed” means that sufficient Pipe Replacement has been
completed such that the Pipeline Facilities are mechanically capable of being
used, operated and maintained under safe and normal conditions at or around one
hundred percent (100%) of their design capacity (assuming (i) a slate of
thirty-three percent (33%) Light Crude Petroleum and sixty-seven percent
(67%) Heavy Crude Petroleum, (ii) design day conditions, which conditions assume
no pressure restrictions or unplanned or planned outages, and (iii) a pipe
diameter prior to any pipe upsizing pursuant to the Pipe Replacement Plan), in
accordance with Applicable Laws, as determined by Carrier, in its reasonable
discretion.

“Taxes” means all taxes of any nature whatsoever, including fees, excise taxes,
sales and use taxes, goods and services taxes or governmental charges and any
additions or charges hereinafter imposed by the U.S. or any other nation or any
province, state or any political subdivision of the U.S. or any other nation, or
therein due with respect to amounts to be paid pursuant to this Agreement and
any penalties, interest or charges related thereto but will not include income
taxes, large corporations tax or other capital taxes.

“Tax Return” means any report, statement, form, return or other document or
information required to be supplied to a taxing authority in connection with
Taxes and income taxes due with respect to amounts to be paid pursuant to this
Agreement and any penalties, interest or charges related thereto.

“Third Party” means (i) any Person other than a Party or its Affiliates and
(ii) any Governmental Authority.

“Third Party Claim” has the meaning ascribed thereto in Section 12.4(c).

“Total Regulatory Requirements Costs” has the meaning ascribed thereto in
Section 5.4(a).

“Total Replacement Costs” has the meaning ascribed thereto in the Letter
Agreement.

 

14



--------------------------------------------------------------------------------

“Transaction Agreements” means the Operating Agreement if Closing occurs prior
to final completion of the Carve-out Work and Pipe Replacement.

“Transaction Documents” means (a) the Transaction Agreements, if any, (b) the
Conveyance Documents, and (c) any other document related to the sale, transfer,
assignment or conveyance of the Assets to be delivered at Closing.

“Transfer Taxes” has the meaning ascribed thereto in Section 15.13(b).

“U.S.” means the United States of America.

“U.S. Carve-out Work” means Carve-out Work performed or to be performed in the
U.S.

 

1.2 Certain Rules of Interpretation

In this Agreement:

 

  (a) the division of this Agreement into Articles, Sections and other portions
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement;

 

  (b) unless otherwise indicated, all references to an “Article,” “Section,”
“subsection,” “Exhibit,” or “Schedule” followed by a number and/or a letter
refer to the specified Article, Section, or subsection of, or Exhibit or
Schedule to, this Agreement and all such Articles, Sections, subsections,
Exhibits and Schedules are incorporated into this Agreement by reference. The
terms “this Agreement”, “hereof”, “herein” and “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section,
subsection, Exhibit, Schedule, or other portion hereof and include any agreement
or instrument supplementary or ancillary hereto;

 

  (c) where the word “including” or “includes” is used, it means “including (or
includes) without limitation”;

 

  (d) a reference to a statute includes all regulations made pursuant to such
statute and, unless otherwise specified, includes all amendments to the statute
or to any such regulation in force from time to time, and any statute or
regulation which supplements or supersedes any such statute or any such
regulation;

 

  (e) unless the context otherwise requires, words importing the singular
include the plural and vice versa and words importing gender include all
genders;

 

15



--------------------------------------------------------------------------------

  (f) unless otherwise specified, all references to money amounts are to the
lawful currency of the U.S.

 

  (g) if any date on which any action is required to be taken under this
Agreement is not a Business Day, such action shall be required to be taken on
the next succeeding Business Day. Unless otherwise specified, time periods
within or following which any payment is to be made or act is to be done shall
be calculated by excluding the day on which the period commences and including
the day which the period ends and by extending the period to the next Business
Day following if the last day of the period is not a Business Day;

 

  (h) unless otherwise expressly stated, references to any Person also include
its permitted successor and assigns; and

 

  (i) each agreement and obligation of any of the Parties hereto in this
Agreement, even though not expressed as a covenant, is considered for all
purposes to be a covenant.

 

1.3 Exhibits and Schedules

The following are the Exhibits to this Agreement and are made a part hereof:

 

A   Map of Pipeline B-1   Form of Assignment and Novation Agreement B-2   Form
of Assignment of Contract C   Form of Assignment of Easements D   Form of Bill
of Sale, Assignment and Assumption Agreement E   Form of Special Warranty Deed F
  Intentionally Omitted G   Form of Operating Agreement

The following are the Schedules to this Agreement and are made a part hereof:

 

2.1(c) Estimated Purchase Price 2.4(a) Pipeline Facilities 2.4(b) Real Property
Interests

 

16



--------------------------------------------------------------------------------

2.4(e) Contracts 7.4 Inactive Pipe 11.1(f) Consents, Approvals and
Authorizations 11.1(o) Permits 11.1(p) Environmental Matters 11.1(q) Required
Assets 11.2(e) Consents, Approvals and Authorizations

ARTICLE 2

GRANT AND EXERCISE OF CALL OPTION AND PUT OPTION

 

2.1 Grant and Exercise of Call Option

 

  (a) Carrier hereby grants to Buyer the right (the “Call Option”), but not the
obligation, at any time during the Call Option Exercise Period, to elect to
purchase and to require Carrier to sell all, but not less than all, of the
Assets, upon and subject to the terms and conditions contained herein.

 

  (b) Provided that Buyer is not in default of any of its payment obligations
required to be made by it to Carrier or EPI pursuant to Paragraphs A and B of
the Letter Agreement, and subject to compliance with its obligation in
Section 2.1(c) below, the Call Option may be exercised at any time during the
Call Option Exercise Period by Buyer giving written notice to Carrier, which
notice (the “Call Exercise Notice”), once given, shall be irrevocable.

 

  (c) Carrier’s estimate, as of the Execution Date, of the Purchase Price that
would be payable by Buyer if Closing occurred on the date when the Purchase
Price would be at its highest point is attached as Schedule 2.1(c). Within
thirty (30) days of a written request from Buyer, Carrier shall provide an
updated estimate, as of the date of such written request, of the Purchase Price
that would be payable by Buyer if Closing occurred on such date; Carrier agrees
that such updated estimate shall serve as the basis for Buyer’s obligations in
Section 2.1(d). Within sixty (60) days after the Execution Date, Buyer shall
provide Carrier with a financing plan outlining the reasonably anticipated
sources of funds for such estimated Purchase Price. If Buyer revises such
financing plan from time to time prior to the Closing it shall promptly advise
Carrier of each such revision. Such financing plan and any revision must be
acceptable to Carrier, provided that Carrier shall only be

 

17



--------------------------------------------------------------------------------

  entitled to consider any such financing plan or revision thereto unacceptable
if it determines, taking into account external financial advice, that such
financing plan is not reasonably likely to be successfully implemented in light
of prevailing market conditions and the then-current financial circumstances of
Buyer.

 

  (d) Buyer shall, concurrently with the delivery of the Call Exercise Notice,
provide to Carrier either (i) evidence that Buyer has obtained and accepted a
binding term sheet or similar lending commitment from Creditworthy Lenders
committing to fund the payment of the Debt Portion of the Purchase Price and
which is permitted pursuant to the terms of Buyer’s then existing financing
arrangements, subject only to customary conditions precedent that Buyer will be
in a position to fulfill at the Closing, or (ii) other evidence satisfactory to
Seller of Buyer’s ability to pay the Purchase Price at Closing in accordance
with the terms of this Agreement, in light of prevailing market conditions and
Buyer’s financial circumstances.

 

2.2 Grant and Exercise of Put Option

 

  (a) Buyer hereby grants to Carrier the right (the “Put Option”), but not the
obligation, at any time during the Put Option Exercise Period, to elect to sell
and to require Buyer to purchase all, but not less than all, of the Assets, upon
and subject to the terms and conditions contained herein.

 

  (b) The Put Option may be exercised at any time during the Put Option Exercise
Period by Carrier giving written notice to Buyer, which notice (the “Put
Exercise Notice”), once given, shall be irrevocable.

 

2.3 Binding Agreement of Purchase and Sale

 

  (a) Subject to the exercise of the Put Option or the Call Option and the
satisfaction or waiver of the conditions to Closing set forth in Article 3, this
Agreement creates and constitutes a binding agreement of purchase and sale of
the Assets.

 

  (b) Carrier and Buyer agree that, upon delivery of the Call Exercise Notice
pursuant to Section 2.1(b) or the Put Exercise Notice pursuant to
Section 2.2(b), the condition set forth in Section 2.4 shall have been satisfied
and Carrier shall, subject to the satisfaction and waiver of the remaining
conditions to Closing set forth in Article 3, sell, transfer, assign, set over
and convey the Assets and Buyer shall purchase and acquire the Assets subject to
and in accordance with the terms and conditions of this Agreement.

 

  (c) Closing shall occur on the Closing Date in accordance with the terms
herein.

 

18



--------------------------------------------------------------------------------

  (d) The Purchase Price payable by Buyer to Carrier in respect of the Assets
shall be the amount set forth and determined in accordance with Section 2.5.

 

2.4 Purchase and Sale.

Conditioned upon the exercise of the Call Option or the Put Option, as provided
for in this Article 2, and the satisfaction or waiver of the conditions to
Closing set forth in Article 3 hereof, and subject to the other terms and
conditions set forth herein, at the Closing, and effective as of the Effective
Time, Seller shall sell, assign, transfer and convey to Buyer, and Buyer shall
purchase and acquire from Seller, for the Purchase Price, the Assets. Unless and
until the Call Option or the Put Option is exercised, no Party shall have any
obligations, rights or liabilities under this Section 2.4 or Section 2.5, or any
claims against the other Party for any breach by such other Party of its
representations and warranties set forth in Article 11 other than the right of
termination, if any, under Sections 8.1(f), 8.1(g) or 8.1(h). The term “Assets”
shall mean all of Seller’s and its Affiliates’, as applicable, right, title and
interest in and to the following properties and interests described in clauses
(a) through (g) below, with such additions or subtractions as may occur between
the Execution Date and Closing, including as a result of Integrity Work, Pipe
Replacement and, to the extent it expands any of the properties and interests
described in clauses (a) through (g) below, the U.S. Carve-out Work pursuant to
the Letter Agreement or this Agreement:

 

  (a) Pipeline Facilities. The Pipeline Facilities described in Schedule 2.4(a),
which, collectively, shall comprise all piping, compressors, cathodic protection
and other necessary and ancillary equipment, including Personal Property, which
are part of the Pipeline.

 

  (b) Real Property. The Property Interests through and under which the Pipeline
Facilities, Personal Property and U.S. Carve-out Work are located and operated
and which are used or held for use by Seller solely in connection with the
ownership, use, operation or maintenance of the Pipeline Facilities, Personal
Property, Contract Rights, Permits, Incidental Rights, and Carve-out Work, as
further described on Schedule 2.4(b) (collectively, the “Real Property
Interests”).

 

  (c) Assignable Permits. All of Seller’s rights, title and interest in and to
all Permits that are used or held for use by Seller solely in connection with
the ownership, use, operation or maintenance of the Pipeline Facilities and that
are assignable or transferrable by Seller under Applicable Law (collectively,
the “Assignable Permits”).

 

  (d) Personal Property. All of Seller’s right, title and interest in and to all
personal property of every kind and nature, whether tangible or intangible, that
is held for use by Seller solely in connection with, the ownership, use,
operation or maintenance of the Real Property Interests, Permits, U.S. Carve-out
Work, Incidental Rights and Pipeline Facilities, if any such personal property
exists as of the Closing Date (collectively, the “Personal Property”).

 

19



--------------------------------------------------------------------------------

  (e) Contract Rights. All of Seller’s rights, title and interest in and to the
contracts entered into by Seller solely in connection with, the ownership, use,
operation or maintenance of the Real Property Interests, Permits, Personal
Property, Incidental Rights, U.S. Carve-out Work and Pipeline Facilities that
are assignable by Seller, including the contracts described on Schedule 2.4(e),
to the extent such contracts shall not have expired or been terminated prior to
the Closing Date (such contracts, collectively, the “Contracts”; Seller’s
rights, title and interests therein and thereto, collectively, the “Contract
Rights”).

 

  (f) Records. All of Seller’s right, title and interest in and to all
documents, filings and records in Seller’s possession that relate solely to the
Pipeline Facilities, Real Property Interests, Permits, Personal Property,
Contract Rights, U.S. Carve-out Work and Incidental Rights or the operation or
maintenance thereof (collectively, the “Records”), subject to Section 15.12.

 

  (g) Incidental Rights. To the extent assignable, all of Seller’s right, title
and interest in and to the following insofar as the same are used or held by
Seller solely in connection with the Pipeline Facilities, Real Property
Interests, and Personal Property located on the Pipeline Facilities or Real
Property Interests described in clauses (a), (b) and (d) above: all keys, lock
combinations and other devices or information necessary to permit Buyer to gain
entry to or take possession of the Pipeline Facilities, the Real Property
Interests, and such Personal Property (collectively, the “Incidental Rights”).

 

2.5 Purchase Price

 

  (a) Purchase Price. The cash purchase price of the Assets (the “Purchase
Price”) shall be the U.S. dollar amount that is equal to the sum of:

 

  (i) Twenty Two Million Nine Hundred Ten Thousand Four Hundred Sixty-Eight
Dollars ($22,910,468), which the Parties agree is seventy percent (70%) of the
book value of the Assets as of July 31, 2014, minus depreciation thereof in the
amount of Seven Hundred Ninety-Seven Thousand One Hundred Fifty-Nine Dollars
($797,159) per annum (allocated on a per diem basis for any partial year) from
July 31, 2014 through the Closing Date;

 

  (ii)

one hundred percent (100%) of the Total Replacement Costs of any and all Segment
Replacements commenced by Seller on or after July 31, 2014,

 

20



--------------------------------------------------------------------------------

  and put into service prior to the Closing Date, minus any Total Replacement
Costs paid by Buyer to Seller with respect to such Segment Replacements prior to
the Closing Date pursuant to Paragraphs B.3(b) and B.3(c)(iii) of the Letter
Agreement. In accordance with the Letter Agreement, for purposes of determining
the Total Replacement Costs that are payable by Buyer to Seller prior to Closing
pursuant to this clause (ii), once any Segment Replacement has been put into
service, the deferred fifty percent (50%) of the Total Replacement Costs of such
Segment Replacement described in Paragraph B.3(c)(iii) of the Letter Agreement
will be amortized over ten (10) years based on the typical amortization schedule
attached as Attachment G to the Letter Agreement, with the unpaid balance of
such deferred fifty percent (50%) of such Total Replacement Costs to be paid
pursuant to this clause (ii);

 

  (iii) one hundred percent (100%) of Carrier’s estimate of the Total
Replacement Costs of any and all Segment Replacements that are in progress by
Seller as of the Closing Date and not covered by clause (ii) above, minus any
Total Replacement Costs paid by Buyer to Seller prior to the Closing Date with
respect to such Segment Replacements pursuant to Paragraphs B.3(b) of the Letter
Agreement;

 

  (iv) one hundred percent (100%) of the Total Regulatory Requirements Costs of
any and all Regulatory Requirements Work commenced by Seller after the Execution
Date and completed prior to the Closing Date, minus any Total Regulatory
Requirements Costs paid by Buyer to Seller with respect to such Regulatory
Requirements Work prior to the Closing Date pursuant to Section 5.4. For
purposes of determining the Total Regulatory Requirements Costs that are payable
by Buyer to Seller prior to Closing pursuant to this clause (iv), once any
Regulatory Requirements Work is completed, the deferred fifty percent (50%) of
the Total Regulatory Requirements Costs of such Regulatory Requirements Work
will be amortized over ten (10) years based on the typical amortization schedule
attached as Attachment G to the Letter Agreement, with the unpaid balance of
such deferred fifty percent (50%) of such Total Regulatory Requirements Costs to
be paid pursuant to this clause (iv); and

 

  (v) one hundred percent (100%) of Carrier’s estimate of the Total Regulatory
Requirements Costs of any and all Regulatory Requirements Work that is in
progress by Seller as of the Closing Date and not covered by clause (iv) above,
minus any Total Regulatory Requirements Costs paid by Buyer to Seller with
respect to such Regulatory Requirements Work prior to the Closing Date pursuant
to Section 5.4.

 

21



--------------------------------------------------------------------------------

The Parties agree that the consideration above for the sale, assignment,
transfer and delivery of the Assets, is inclusive of the discharge by Buyer of
all past and present Pipeline Obligations, if any. Buyer shall further comply
with its other obligations set forth in Article 7.

 

  (b) Effective Time. If the Closing occurs, the effective time of the transfer
of the Assets from Seller to Buyer shall be at 12:00 a.m. Calgary time on the
Closing Date (the “Effective Time”).

 

  (c) Purchase Price Adjustments.

 

  (i) The amount set forth in clause (iii) of Section 2.5(a) for any Segment
Replacement(s) in progress as of Closing shall be based on Carrier’s estimate of
the Total Replacement Costs thereof given in accordance with Paragraph B.3(a) of
the Letter Agreement. As soon as possible following completion of all such
Segment Replacement(s) in progress as of Closing, Carrier will conduct a true-up
of the aggregate estimated Total Replacement Costs paid by or on behalf of Buyer
pursuant to Paragraph B.3(b) of the Letter Agreement and clause (iii) of
Section 2.5(a) hereof with respect to such Segment Replacement(s) versus the
actual Total Replacement Costs for such Segment Replacement(s) incurred by
Carrier, and provide notice to Buyer of same (the “Post-Closing Pipe Replacement
True-up Notice”). If the aggregate estimated Total Replacement Costs paid by or
on behalf of Buyer pursuant to Paragraph B.3(b) of the Letter Agreement and
clause (iii) of Section 2.5(a) hereof for such Segment Replacement(s) exceed the
actual costs reasonably required for completion of such Segment Replacement(s),
Carrier shall pay Buyer such difference within thirty (30) days of the date of
delivery of the Post-Closing Pipe Replacement True-up Notice, and the Purchase
Price shall be decreased by the amount of such difference. If the actual costs
reasonably required for completion of such Segment Replacement(s) exceed the
aggregate estimated Total Replacement Costs paid by or on behalf of Buyer
pursuant to Paragraph B.3(b) of the Letter Agreement and clause (iii) of
Section 2.5(a) hereof with respect to such Segment Replacement(s), Buyer shall
pay Carrier such difference within thirty (30) days of the date of receipt of
the Post-Closing Pipe Replacement True-up Notice, and the Purchase Price shall
be increased by the amount of such difference.

 

22



--------------------------------------------------------------------------------

  (ii) The amount set forth in clause (v) of Section 2.5(a) for any Required
Regulatory Work in progress as of Closing shall be based on Carrier’s estimate
of the Total Regulatory Requirements Costs thereof given in accordance with
Section 5.4(a). As soon as possible following completion of all such Required
Regulatory Work in progress as of Closing, Carrier will conduct a true-up of the
aggregate estimated Total Regulatory Requirements Costs paid by or on behalf of
Buyer pursuant to Section 5.4 and clause (v) of Section 2.5(a) hereof with
respect to such Required Regulatory Work versus the actual Total Regulatory
Requirements Costs for such Required Regulatory Work incurred by Carrier, and
provide notice to Buyer of same (the “Post-Closing Regulatory Work True-up
Notice”). If the aggregate estimated Total Regulatory Requirements Costs paid by
or on behalf of Buyer pursuant to Section 5.4 and clause (v) of Section 2.5(a)
hereof for such Required Regulatory Work exceed the actual costs reasonably
required for completion of Required Regulatory Work, Carrier shall pay Buyer
such difference within thirty (30) days of the date of delivery of the
Post-Closing Regulatory Work True-up Notice, and the Purchase Price shall be
decreased by the amount of such difference. If the actual costs reasonably
required for completion of such Required Regulatory Work exceed the aggregate
estimated Total Regulatory Requirements Costs paid by or on behalf of Buyer
pursuant to Section 5.4 and clause (v) of Section 2.5(a) hereof for such
Required Regulatory Work, Buyer shall pay Carrier such difference within thirty
(30) days of the date of receipt of the Post-Closing Regulatory Work True-up
Notice, and the Purchase Price shall be increased by the amount of such
difference.

 

  (iii) Buyer agrees not to, and to cause its Affiliates not to, (A) submit or
support any protest at the FERC regarding the recovery by Carrier of Total
Replacement Costs or Total Regulatory Requirements Costs funded from Buyer’s
cash payments paid pursuant to Paragraph B.3(b) of the Letter Agreement or
Sections 2.5 or 5.4 of this Agreement, and/or (B) claim or contend, directly or
indirectly, before any Governmental Authority that any payments made by Buyer
pursuant to Paragraph B.3(b) of the Letter Agreement or Sections 2.5 or 5.4 of
this Agreement, were or will be made, in whole or in part, for transportation
services provided to Buyer or any of its Affiliates on the Pipeline.

 

  (d)

Allocation of Consideration. At least thirty (30) days prior to the Closing
Date, Buyer shall determine, in consultation with Seller, and deliver to Seller
a proposed allocation among the Assets of the consideration paid (or treated as
paid for federal income Tax purposes) for the Assets, in accordance with
Section 1060 of

 

23



--------------------------------------------------------------------------------

the Code (the “Purchase Price Allocation”). The Parties shall promptly negotiate
an appropriate adjustment to the Purchase Price Allocation to take into account
any adjustment to the Purchase Price pursuant to Section 2.5(c). If the Parties
cannot agree on the initial allocation or any adjusted allocation within thirty
(30) days, the Parties will resolve the dispute in accordance with Article 13.
Buyer and Seller shall prepare and file all Tax Returns (including such reports
and information returns as may be required under Section 1060 of the Code), and
any regulations thereunder and any corresponding or comparable provisions of
applicable state and local Tax laws) in a manner consistent with the Purchase
Price Allocation. In the event such allocation is disputed by any taxing
authority, the Party receiving notice of such dispute shall promptly notify the
other Party and the Parties shall consult with each other concerning the
resolution of the dispute. The Parties agree that each will furnish the other a
copy of Form 8594 (Asset Acquisition Statement under Section 1060) as filed with
the Internal Revenue Service by such Party or any Affiliate thereof within
thirty (30) days of the filing of such form with the Internal Revenue Service.
Notwithstanding anything in this Section 2.5(d), failure to agree on the initial
allocation or any adjusted allocation shall not delay the Closing Date or
prevent the Closing from occurring as scheduled.

 

2.6 Impact of Exercise of Option

Promptly following the exercise by Buyer of the Call Option, or the exercise by
Seller of the Put Option, in each case, in accordance with this Agreement, each
Party shall use its reasonable, good faith efforts to perform its obligations
hereunder and to take, or cause to be taken, and do, or cause to be done, all
things necessary, proper or advisable under Applicable Law to cause the
transactions contemplated hereby to be effected as soon as practicable, but in
any event on or prior to the Expiration Date, in accordance with the terms
hereof and shall cooperate fully with the other Party and its officers,
directors, managers, employees, agents, counsel, accountants and other designees
in connection with any step required to be taken as a part of its obligations
hereunder, including the following:

 

  (a) Seller shall act in good faith and diligently to obtain each consent or
waiver that is required to be obtained from any Person to permit the transfer
and assignment of Seller’s interests in the Assets to Buyer; provided that
(i) Seller shall not be required to incur any expense beyond Seller’s usual
overhead administrative expense, (ii) Seller shall not be required to pay any
compensation to the grantor for the assignment or transfer of any Real Property
Interests, Assignable Permits or Contracts, (iii) Buyer shall cooperate in
obtaining any such consents, and (iv) Buyer shall execute any reasonable
documentation, and provide any reasonable information requested by the
Party(ies) whose consent or approval may be required.

 

24



--------------------------------------------------------------------------------

  (b) Buyer shall act in good faith and diligently to obtain the issuance, or
consent to the transfer or assignment, as appropriate, of each Permit that is
required to be obtained from any Governmental Authority to permit the assignment
of Seller’s interest in the Assets to Buyer or to operate the Assets after such
assignment, and:

 

  (i) with respect to any Permits that are not Assignable Permits, Seller shall
use reasonable efforts, at Buyer’s cost and expense, to assist Buyer in
obtaining new Permits and (A) if Closing will occur prior to final completion of
the Pipe Replacement and the Carve-out Work and there will be an Operating
Agreement, to allow Buyer to continue operation of the Assets under such
existing Permits until new Permits are issued or until any earlier date when the
Operating Agreement expires or is earlier terminated, to the extent permissible
under Applicable Law, or (B) if Closing will occur after final completion of the
Pipe Replacement and the Carve-out Work and there will not be an Operating
Agreement, promptly following the exercise of the Call Option or the Put Option,
the Parties shall negotiate in good faith terms and conditions to allow Buyer to
continue operation of the Assets under Seller’s existing Permits until new
Permits are issued to Buyer, to the extent permissible under Applicable Law, and
if such terms and conditions are agreed by the Parties in writing, Buyer shall
be permitted to continue operation of the Assets under Seller’s existing Permits
until new Permits are issued to Buyer, subject to and upon such terms and
conditions.

 

  (ii) with respect to any Assignable Permits, Buyer and Seller shall cooperate
with each other in all reasonable respects as to the transfer or assignment of
such Assignable Permits, including making any filings or notifications or
obtaining any authorizations required under Applicable Law in connection with
the transfer of the Assets to Buyer. Seller shall, if applicable, assist Buyer
in the transfer or assignment of any such Assignable Permits, but Buyer shall be
solely responsible for all subsequent communications and filings needed to
follow through and complete the timely transfer or assignment of such Assignable
Permits.

 

  (iii) with respect to any Assignable Permits issued prior to the Closing Date
that are transferred to Buyer, Seller, within thirty (30) calendar days after
the Closing Date or such other period of time as may be required under
Applicable Law, shall submit a letter or other required written notice to each
applicable Governmental Authority acknowledging that Buyer is assuming the
obligations of Seller under such Assignable Permits; and

 

25



--------------------------------------------------------------------------------

  (iv) As between Buyer and Seller, Buyer shall be responsible for all filing
costs and administrative expenses of any Governmental Authority associated with
the issuance, transfer or assignment of any Permits pursuant to this Agreement
and for all costs and expenses relating to or arising out of any change in terms
or conditions of such Permits resulting from any transfer, assignment or
issuance of such Permits to Buyer.

 

  (c) The Parties shall cooperate with each other (i) in determining whether any
filing under the HSR Act is required in connection with the sale of the Assets
to Buyer and (ii) to the extent permitted by Applicable Law, in taking such
actions or making any filings or furnishing information required in connection
therewith, including the filings contemplated by Sections 3.1(g), 3.2(g),
11.1(f)(i) and 11.2(e). Buyer shall pay (and to the extent paid by Seller,
reimburse) for the filing fees associated with all filings governed by this
Section 2.6(c).

 

  (d) If Closing will occur prior to final completion of the Pipe Replacement
and the Carve-out Work, Seller will deliver to Buyer an estimate of the
Operating Charges (as defined in the Operating Agreement) expected to be
incurred in connection with the Services (as defined in the Operating
Agreement), the Post-Closing Capital Work and the Integrity Work for the period
commencing on the Closing Date and ending on December 31st immediately following
the Closing Date. Buyer will review and provide comments on (if any), and
suggested amendments to (if any), such estimate. Seller shall (i) consider and
reasonably accept any Buyer comments on, and suggested amendments to, such
estimate with respect to the Services, and (ii) consider in good faith, but
shall not be required to accept, any Buyer comments on, and suggested amendments
to, such estimate with respect to the Fixed Fee (as defined in the Operating
Agreement), the Post-Closing Capital Work and the Integrity Work. Seller shall
thereafter prepare and deliver to Buyer a final budget for such period (the
“Initial Budget”), which shall be the Annual Budget (as defined in the Operating
Agreement) for such period.

 

2.7 Limitations on Assignments.

Notwithstanding anything to the contrary contained herein, this Agreement shall
not constitute an agreement to assign any Asset or any right thereunder as to
which the transfer or attempted assignment, without obtaining any consent of or
other action by any third party or any Governmental Authority, would constitute
a breach or in any way adversely affect the rights of Buyer or Seller or any of
their respective Affiliates thereunder or subject Buyer or Seller or any of
their respective Affiliates to civil or

 

26



--------------------------------------------------------------------------------

criminal liability. To the extent that any approval, waiver, authorization,
novation, notice or filing which is necessary for the effective transfer to
Buyer of any Asset cannot be obtained or made and, as a result thereof, the full
benefits of such Asset cannot be provided to Buyer following Closing, then, if
Buyer so requests, Buyer and Seller, directly or through their respective
Affiliates, as appropriate, will cooperate with each other and enter into such
mutually agreeable, reasonable and lawful arrangements (including a trust
arrangement or subcontracting, subleasing or sublicensing, if permitted) in an
attempt to provide to the Parties the economic (taking into account all burdens
and benefits, including tax costs and benefits) and operational equivalent, to
the extent permitted, of providing for Buyer the benefit of the Asset and the
performance by Buyer of all obligations relating to such Asset (to the extent
such obligations are Pipeline Obligations hereunder); provided, however, that
such economic and operational equivalent does not include the provision of lost
revenues or profits in the event that any Person terminates a contract included
in the Assets.

 

2.8 Title and Risk of Loss.

Title and, subject to the terms of this Agreement and the Transaction Documents,
risk of loss with respect to the Assets shall pass to Buyer at the Effective
Time; provided, however, that should the Closing not occur, title and risk of
loss shall be deemed to remain in Seller for all purposes and for all periods of
time.

 

2.9 Buyer Access to Updated Information

By its execution of this Agreement, Buyer acknowledges that it is satisfied with
the results of its examinations, reviews, inspections, investigations or other
due diligence relating to the acquisition of the Assets conducted prior to the
execution hereof. Notwithstanding such Buyer satisfaction and in addition to the
supplementation procedures set forth in Section 11.3(c) herein, after the
Execution Date, at Buyer’s written request, Seller shall provide reasonable
updates and access to information relevant to the Assets, and, within the sixty
(60) days prior to Closing, Seller shall provide such access to Seller’s
property, facilities, personnel, and information as is reasonably necessary to
validate Seller’s representation in Section 11.1(q). Buyer shall pay Seller’s
reasonable costs incurred in providing updates and access as set forth in this
Section 2.9.

 

2.10 Suspension of Certain Rights

The Parties acknowledge and agree that, upon the exercise of the Call Option or
the Put Option, Buyer’s right under Paragraph F.2 of the Letter Agreement to
notify Carrier that it wishes to abandon the proposed Pipe Replacement Plan
shall immediately terminate.

 

27



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS TO CLOSING

 

3.1 Seller’s Conditions.

In addition to satisfaction of the condition set forth in Section 2.4, the
obligation of Seller to consummate the transactions contemplated by this
Agreement at Closing is subject to satisfaction on or before the Closing Date of
the conditions set forth below, any of which may be waived by Seller in writing:

 

  (a) Representations. Each of the representations and warranties of Buyer
herein contained that is qualified by Material Adverse Effect shall be true and
correct, and each of the representations and warranties of Buyer that is not so
qualified shall be true and correct except for any failure of the same to be
true and correct that would not reasonably be expected to have a Material
Adverse Effect, on the Closing Date with the same force and effect as though
they had been made on the Closing Date (except to the extent such representation
or warranty speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date), and Buyer shall
have delivered to Seller a certificate, dated as of the Closing Date, from an
authorized officer of Buyer certifying to the foregoing effect.

 

  (b) Performance. Buyer shall have performed, satisfied and complied in all
material respects with all obligations, covenants and agreements set forth in
this Agreement to be performed, satisfied or complied with by Buyer at or prior
to the Closing, and Buyer shall have delivered to Seller a certificate, dated as
of the Closing Date, from an authorized officer of Buyer certifying to the
foregoing effect.

 

  (c) Payment. Buyer shall have paid, or shall pay at Closing, all outstanding
amounts payable by Buyer to Seller under the Letter Agreement or this Agreement
for Pipe Replacement, Regulatory Requirements Work, Integrity Work and/or U.S.
Carve-out Work invoiced by Seller prior to Closing; provided that it shall not
be a condition to Closing that Seller shall have completed all of the Pipe
Replacement, Regulatory Requirements Work, Integrity Work or U.S. Carve- out
Work, if any, pertaining to the Pipeline provided for in the Letter Agreement or
this Agreement.

 

  (d) Pending or Threatened Matters. No Claim or Proceeding shall be pending or
threatened that could reasonably be expected to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement.

 

  (e)

Buyer Secretary’s Certificate. Seller shall have received a certificate, dated
as of the Closing Date, signed by the Secretary or Assistant Secretary of Buyer
certifying

 

28



--------------------------------------------------------------------------------

  (i) the accuracy and completeness of the copies of, as well as the current
effectiveness of Buyer’s resolutions to be attached thereto authorizing the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated herein, (ii) the incumbency of the officers
executing this Agreement on behalf of Buyer and any documents to be executed and
delivered by Buyer at the Closing, and (iii) that attached to the certificate
are true and correct copies of the Organizational Documents of Buyer, as in
force and effect on the Closing Date (the “Buyer Secretary’s Certificate”).

 

  (f) Good Standing. Buyer shall have delivered to Seller certificates issued by
appropriate Governmental Authorities evidencing the good standing and existence
of Buyer, as of a date not more than thirty (30) calendar days prior to the
Closing Date, from Buyer’s state of incorporation or formation.

 

  (g) Governmental Consents. All consents, approvals, orders or authorizations
of, or registrations, declarations or filings with, any Governmental Authority
required in connection with the execution or delivery of this Agreement or the
transfer of the Assets to Buyer, shall have been applied for, or where
obtainable before the Closing Date, issued, obtained or made on terms and
conditions reasonably satisfactory to Seller except as would not have a Material
Adverse Effect and, if applicable, the waiting period (and any extension
thereof) applicable to the sale and purchase contemplated hereby under the HSR
Act shall have expired or been terminated.

 

  (h) Consents. All necessary consents, licenses and approvals from all Third
Parties (excluding Governmental Authorities) shall have been received, except as
would not have a Material Adverse Effect.

 

  (i) Canadian Put and Call Agreement. All of the conditions to the sale by EPI
and purchase by Canadian Buyer of the Canadian Assets required to be satisfied
under the Canadian Put and Call Agreement prior to Closing (as defined in the
Canadian Put and Call Agreement) shall have been satisfied or waived, such that
the Closing of the transactions contemplated by this Agreement shall occur
concurrently with the closing of the transactions contemplated by the Canadian
Put and Call Agreement.

 

29



--------------------------------------------------------------------------------

3.2 Buyer’s Conditions.

The obligation of Buyer to consummate the transactions contemplated by this
Agreement at Closing is subject to satisfaction on or before the Closing Date of
the conditions set forth below, any of which may be waived by Buyer in writing:

 

  (a) Representations. Each of the representations and warranties of Seller
herein contained that is qualified by Material Adverse Effect, as amended or
supplemented in accordance with Section 11.3(c), shall be true and correct, and
each of the representations and warranties of Seller that is not so qualified,
as amended or supplemented in accordance with Section 11.3(c), shall be true and
correct except for any failure of the same to be true and correct that would not
reasonably be expected to have a Material Adverse Effect, on the Closing Date
with the same force and effect as though they had been made on the Closing Date
(except to the extent such representation or warranty speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date), and Seller shall have delivered to Buyer a certificate,
dated as of the Closing Date, from an authorized officer of Seller certifying to
the foregoing effect.

 

  (b) Performance. Seller shall have performed, satisfied and complied in all
material respects with all obligations, covenants, agreements and conditions
contained in this Agreement to be performed, satisfied or complied with by
Seller at or prior to the Closing, and Seller shall have delivered to Buyer a
certificate, dated as of the Closing Date, from an authorized officer of Seller
certifying to the foregoing effect; provided that it shall not be a condition to
Closing that Seller shall have completed all of the Pipe Replacement, Regulatory
Requirements Work, Integrity Work or U.S. Carve-out Work, if any, pertaining to
the Pipeline provided for in the Letter Agreement or this Agreement.

 

  (c) Pending or Threatened Matters. No Claim or Proceeding shall be pending or
threatened that could reasonably be expected to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement.

 

  (d) Title. The Real Property Interests shall be free and clear of all
Encumbrances other than Permitted Encumbrances.

 

  (e) Seller Secretary’s Certificate. Buyer shall have received a certificate,
dated as of the Closing Date, signed by the Secretary or Assistant Secretary of
Seller or its general partner certifying (i) the accuracy and completeness of
the copies of, as well as the current effectiveness of, the resolutions to be
attached thereto of Seller’s general partner authorizing the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated herein, (ii) the incumbency of the officers executing this
Agreement on behalf of Seller and any documents to be executed and delivered by
Seller at the Closing, and (iii) that attached to the certificate are true and
correct copies of the Organizational Documents of Seller, as in force and effect
on the Closing Date (the “Seller Secretary’s Certificate”).

 

30



--------------------------------------------------------------------------------

  (f) Good Standing. Seller shall have delivered to Buyer certificates issued by
appropriate Governmental Authorities evidencing the good standing and existence
of Seller, as of a date not more than thirty (30) calendar days prior to the
Closing Date, from Seller’s state of incorporation or formation and the state of
New York.

 

  (g) Governmental Consents. All consents, approvals, orders or authorizations
of, or registrations, declarations or filings with, any Governmental Authority
required in connection with the execution or delivery of this Agreement or the
transfer of the Assets to Buyer, shall have been applied for, or where
obtainable before the Closing Date, issued, obtained or made on terms and
conditions reasonably satisfactory to Buyer, except as would not have a Material
Adverse Effect and, if applicable, the waiting period (and any extension
thereof) applicable to the sale and purchase contemplated hereby under the HSR
Act shall have expired or been terminated.

 

  (h) Consents. All necessary consents, licenses and approvals from all Third
Parties (excluding Governmental Authorities) shall have been received, except as
would not have a Material Adverse Effect.

 

  (i) Canadian Put and Call Agreement. All of the conditions to the sale by EPI
and purchase by Canadian Buyer of the Canadian Assets required to be satisfied
under the Canadian Put and Call Agreement prior to Closing (as defined in the
Canadian Put and Call Agreement) shall have been satisfied or waived, such that
the Closing of the transactions contemplated by this Agreement shall occur
concurrently with the closing of the transactions contemplated by the Canadian
Put and Call Agreement.

ARTICLE 4

TRANSACTION DOCUMENTS

 

4.1 Transaction Documents

In addition to the customary deeds and agreements of transfer, assignment and
assumption contemplated herein to be executed and delivered at Closing, Buyer
and Seller have agreed that, at Closing, Buyer and Seller will execute and
deliver the Transaction Documents, subject to amendment as set forth in
Section 4.2. The execution, delivery, or recordation of a Transaction Document
shall not, by operation of law or otherwise, supersede, modify, or nullify any
provision of this Agreement unless expressly set forth in such Transaction
Document.

 

31



--------------------------------------------------------------------------------

4.2 Amendments to the Transaction Documents

From and after the Exercise Date, the Parties agree to negotiate in good faith
and without unreasonable delay any amendments to the Transaction Documents that
are required as result of any changing circumstances to the ownership,
operation, maintenance and/or make-up of the Assets given the amount of time
that has lapsed between the execution of this Agreement and the exercise of the
Call Option or the Put Option, as the case may be. The intent of this
Section 4.2 is not to re-negotiate any of the commercial terms of the Call
Option, Put Option or the purchase and sale of the Assets, but only to make
those amendments that are required to be made to the Transaction Documents to
allow for Closing to occur in accordance with the original intent and spirit of
the Letter Agreement. If the Parties fail to agree on any particular aspect of
any required amendments of any Transaction Document, that term shall remain as
stated in the form of that Transaction Document attached hereto or, if the term
would thereby become invalid or unenforceable, shall be settled pursuant to the
dispute resolution mechanism set forth in Article 13. If any of the Transaction
Documents are amended then the Parties agree to amend this Agreement by
modifying the form of the applicable Transaction Document appended hereto.

ARTICLE 5

CARVE-OUT WORK; REGULATORY REQUIREMENTS

 

5.1 Carve-out Work

The Parties acknowledge and agree that, as of the Execution Date, they
anticipate that EPI will perform, pursuant to the Canadian Put and Call
Agreement, all Carve-out Work, and that no U.S. Carve-out Work will be required.
The Parties further acknowledge and agree that a significant period of time may
elapse between the Execution Date and the Closing, and that Carrier may
determine during such period of time that U.S. Carve-out Work will be required
to be performed by Carrier. If Carrier makes such determination, Carrier may, by
written notice to Buyer, provide a plan for such U.S. Carve-out Work (a
“Carve-out Plan”) and shall diligently perform such work following the exercise
of the Put Option or the Call Option, as applicable. Buyer agrees that any such
Carve-out Plan is prudent and necessary for the safe operation of the Assets
independent of Carrier’s mainline system. If such Carve-out Plan would result in
Carve-out Costs payable to Carrier and Carve-out Costs (as defined in the
Canadian Put and Call Agreement) of greater than US$38,500,000 (in 2014 U.S.
dollars), in the aggregate, but not otherwise, any such Carve-out Plan would
require the consent of Buyer, not to be unreasonably withheld, conditioned, or
delayed. Buyer acknowledges that Carrier will have all final decision-making
authority in relation to U.S. Carve-out Work, if any, and to estimate the
Carve-out Costs, if any. Buyer agrees that it will not challenge or object to
the scope or nature of such U.S. Carve-out Work. Buyer will be entitled to
challenge or object to the costs incurred by Carrier to perform the U.S.
Carve-out Work in accordance with

 

32



--------------------------------------------------------------------------------

Section 13.1, but only on the basis that (1) the costs were unreasonably high
based on the scope and nature of the U.S. Carve-out Work as determined by
Carrier, or (2) that the Carve-out Work failed to render the Line 10 Buffalo
Extension mechanically capable of being physically operated independently of the
Enbridge mainline systems in a safe and efficient manner, and without otherwise
implicating any challenge or objection to the scope or nature of the U.S.
Carve-out Work itself. Buyer will pay any portion of the U.S. Carve-out Costs
that is not subject to such challenge or objection or that is determined to be
payable to Carrier following the resolution of such challenge or objection.
Carrier shall notify Buyer of any Carve-out Plan as soon as reasonably
practicable after Carrier becomes aware of a change requiring U.S. Carve-out
Work to be performed by Carrier.

 

5.2 Carve-out Costs and Payment

If Carrier determines that any U.S. Carve-out Work is required to be performed
by Carrier:

 

  (a) As soon as possible following the Exercise Date, Carrier will provide
Buyer with an invoice (the “Carve-out Invoice”) for the estimated Carve-out
Costs together with applicable taxes thereon.

 

  (b) Buyer shall pay to Carrier the amounts set forth in the Carve-out Invoice
in a single lump sum of good funds, without deduction or set-off, on or before
thirty (30) days of receipt of the Carve-out Invoice.

 

  (c) If final completion of the U.S. Carve-out Work occurs prior to Closing,
Carrier will conduct a true-up of the estimated Carve-out Costs paid by or on
behalf of Buyer pursuant to Section 5.2(b) above versus the actual Carve-out
Costs incurred by Carrier, and provide notice to Buyer of same (the “Carve-out
True-up Notice”). If the aggregate estimated payments exceed the actual costs
reasonably required for final completion of the U.S. Carve-out Work, Carrier
shall pay Buyer such difference within thirty (30) days of the date of delivery
of the Carve-out True-up Notice or, if earlier, at Closing. If the actual costs
reasonably required for final completion of the U.S. Carve-out Work exceed the
aggregate estimated payments, Buyer shall pay Carrier such difference within
thirty (30) days of the date of receipt of the Carve-out True-up Notice or, if
earlier, at Closing.

 

  (d) Carrier agrees not to include in its regulated rates for the Pipeline any
of the Carve-out Costs funded from Buyer’s cash payments.

 

  (e)

Buyer agrees not to, and to cause its Affiliates not to, (i) submit or support
any protest at the FERC regarding the recovery by Carrier of Carve-out Costs
funded from Buyer’s cash payments paid pursuant to this Section 5.2 (as long as
Carrier does not

 

33



--------------------------------------------------------------------------------

  seek to include such costs in any of its regulated rates for the Pipeline),
and/or (ii) claim or contend, directly or indirectly, before any Governmental
Authority that any payments made by Buyer pursuant to this Section 5.2 were or
will be made, in whole or in part, for transportation services provided to Buyer
or any of its Affiliates on the Pipeline.

 

  (f) If Buyer fails to pay the amounts set forth in the Carve-out Invoice or
any Carve-out True-up Notice within the time periods contemplated in Sections
5.2(b) and 5.2(c) for payment, or Canadian Buyer fails to pay any amounts
payable by Canadian Buyer under Section 5.2 of the Canadian Put and Call
Agreement, then, in addition to any termination rights that Carrier may have
pursuant to Article 8 below, Carrier shall be entitled immediately to stop
performance of the Pipe Replacement, the Integrity Work, any Regulatory
Requirements Work, and any U.S. Carve-out Work and to terminate the operation of
the Pipeline and Enbridge Mainline Owners shall be entitled to discontinue
transporting crude petroleum from the Enbridge mainline systems into the Line 10
Buffalo Extension, as soon as permitted under Applicable Laws. Buyer, hereby
agrees that neither it nor any of its Affiliates will protest, challenge or
oppose, or support any such protest, challenge or opposition, at the FERC or any
other Governmental Authority, with respect to the exercise by Carrier or
Enbridge Mainline Owners of any of the actions, rights and remedies provided for
in this Section 5.2(f).

 

5.3 Completion of U.S. Carve-out Work Post-Closing

If Carrier determines that any U.S. Carve-out Work is required to be performed
by Carrier, Closing will not be delayed as result of such U.S. Carve-out Work
not being completed. The Parties acknowledge that, at Closing, Article 7 shall
apply to any such U.S. Carve-out Work, and the obligations under this Article 5
will terminate, subject to the terms of the Operating Agreement, including any
true-up thereunder.

 

5.4 Regulatory Requirements

If, pursuant to any mandate by or settlement with any Governmental Authority,
during the period commencing on the Execution Date and ending on the Closing
Date, Carrier takes any remedial, safety, security, integrity or other actions
or procedures (beyond those included in the Pipe Replacement Plan, as amended,
the Integrity Work and the U.S. Carve-out Work) for the Pipeline, excluding any
such actions or procedures required as a result of the intentional, wilful or
grossly negligent breach of Applicable Laws by Carrier (the “Regulatory
Requirements Work”):

 

  (a)

Carrier will deliver to Buyer an invoice setting forth fifty percent (50%) of
Carrier’s estimate of the internal and external costs to be incurred by Carrier
with

 

34



--------------------------------------------------------------------------------

  applicable taxes thereon (one hundred percent (100%) of such costs,
collectively, the “Regulatory Requirements Costs”) in connection with any
Regulatory Requirements Work, together with project management fees of two and
one-quarter percent (2 1⁄4%) thereon (the Regulatory Requirements Costs and such
project management fee, collectively, the “Total Regulatory Requirements
Costs”). Buyer shall pay each such invoice in a single lump sum of good funds,
without deduction or set-off, on or before thirty (30) days of receipt of such
invoice.

 

  (b) After the Regulatory Requirements Work is completed, Carrier will conduct
a true-up of such estimated Total Regulatory Requirements Costs for such
Regulatory Requirements Work versus the actual Total Regulatory Requirements
Costs for such Regulatory Requirements Work and provide notice (a “Regulatory
Requirements True-Up Notice”) to Buyer of same. If the Total Regulatory
Requirements Costs for any Regulatory Requirements Work estimated by a Carrier
exceed the actual Total Regulatory Requirements Costs for such Regulatory
Requirements Work incurred by Carrier, Carrier shall pay Buyer fifty percent
(50%) of such difference within thirty (30) days of the Regulatory Requirements
True-Up Notice. If the actual Total Regulatory Requirements Costs for any
Regulatory Requirements Work incurred by Carrier exceed the Total Regulatory
Requirements Costs for any Regulatory Requirements Work estimated by Carrier,
Buyer shall pay fifty percent (50%) of such difference to Carrier within thirty
(30) days of the Regulatory Requirements True-Up Notice.

 

  (c) Carrier will initially fund the remaining fifty percent (50%) of the
Regulatory Requirements Costs for any Regulatory Requirements Work.

 

  (d) During construction of any Regulatory Requirements Work, Buyer shall
reimburse Carrier for its actual cost of funds used during construction. Carrier
shall invoice Buyer for such monthly amounts and Buyer shall pay each such
invoice in a single lump sum of good funds, without deduction or set-off, on or
before thirty (30) days of receipt of such invoice.

 

  (e)

After the Regulatory Requirements Work is completed, and if Closing shall not
then have occurred, Buyer shall pay to Carrier a monthly amount equal to (i) the
product of (A) such remaining fifty percent (50%) of the Regulatory Requirements
Costs of the Regulatory Requirements Work, and (B) 0.23, divided by (ii) twelve
(12), each month for a period of ten (10) years commencing on such completion
date. Carrier shall invoice Buyer for such monthly amounts and Buyer shall pay
each such invoice in a single lump sum of good funds, without deduction or
set-off, on or before thirty (30) days of receipt of such invoice. If Closing
thereafter occurs,

 

35



--------------------------------------------------------------------------------

  the then-remaining balance of United’s obligations under this clause (e) shall
be satisfied by payment of the Purchase Price and this clause (e) shall cease to
apply. Buyer has the right to prepay all then-existing unpaid actual Regulatory
Requirements Costs at any time.

 

  (f) Carrier agrees not to include in its regulated rates for the Pipeline any
Regulatory Requirements Costs funded from Buyer’s cash payments pursuant to
Section 2.5 or this Section 5.4.

 

  (g) Buyer agrees not to, and to cause its Affiliates not to, (i) submit or
support any protest at the FERC regarding the recovery by Carrier of costs of
Regulatory Requirements Work funded from Buyer’s cash payments paid pursuant to
Section 2.5 or this Section 5.4 (as long as Carrier does not seek to include
such costs in any of its regulated rates for the Pipeline), and/or (ii) claim or
contend, directly or indirectly, before any Governmental Authority that any
payments made by Buyer pursuant to Section 2.5 or this Section 5.4 were or will
be made, in whole or in part, for transportation services provided to Buyer or
any of its Affiliates on the Pipeline.

 

  (h) If Buyer fails to pay the amounts set forth in this Section 5.4 within the
time periods contemplated in this Section 5.4 for payment, or Canadian Buyer
under the Canadian Put and Call Agreement fails to pay to EPI any equivalent
amounts under Section 5.4 thereof, then, in addition to any termination rights
that Carrier may have pursuant to Article 8 below, Carrier shall be entitled
immediately to stop performance of the Pipe Replacement, the Integrity Work and
any U.S. Carve-out Work and to terminate the operation of the Pipeline and
Enbridge Mainline Owners shall be entitled to discontinue transporting crude
petroleum from the Enbridge mainline systems into the Line 10 Buffalo Extension,
as soon as permitted under Applicable Laws. Buyer, hereby agrees that neither it
nor any of its Affiliates will protest, challenge or oppose, or support any such
protest, challenge or opposition, at the FERC or any other Governmental
Authority, with respect to the exercise by Carrier or Enbridge Mainline Owners
of any of the actions, rights and remedies provided for in this Section 5.4(h).

ARTICLE 6

CLOSING

 

6.1 Time and Place of Closing.

The consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at 10:00 a.m. Calgary time immediately following the
thirtieth (30th) date after the conditions set forth in Sections 2.4, 3.1 and
3.2 shall have been satisfied or waived, other than conditions which by their
nature can be satisfied only at Closing (the “Closing Date”), and shall be
effective as of the Effective Time.

 

36



--------------------------------------------------------------------------------

6.2 Deliveries at Closing if Closing Occurs before Final Completion.

6.2.1     If Closing occurs prior to final completion of the Pipe Replacement
and the U.S. Carve-out Work, at the Closing:

 

  (a) Seller will deliver or cause to be delivered to Buyer each of the
following, duly executed where necessary by Seller:

 

  (i) the Conveyance Documents;

 

  (ii) the Operating Agreement;

 

  (iii) the Seller Secretary’s Certificate;

 

  (iv) the Seller Officer’s Certificate;

 

  (v) a certificate of non-foreign status dated as of the Closing Date and in
form and substance required under section 1445 of the Code; and

 

  (vi) such other instruments, certificates and documents contemplated by this
Agreement to be delivered by Seller at or prior to Closing or as may be
reasonably requested by Buyer to evidence or effectuate the transactions
contemplated by this Agreement.

 

  (b) Buyer will deliver or cause to be delivered, as applicable, to Seller each
of the following, duly executed where necessary by Buyer:

 

  (i) the Purchase Price in cash by wire transfer of immediately available funds
to an account previously designated by Seller in writing;

 

  (ii) the Conveyance Documents;

 

  (iii) the Operating Agreement;

 

  (iv) the Buyer Secretary’s Certificate;

 

  (v) the Buyer Officer’s Certificate;

 

  (vi) evidence of the financial assurances required pursuant to Section 7.3;

 

  (vii) the ratification provided for in Section 11.4(e); and

 

37



--------------------------------------------------------------------------------

  (viii) such other instruments, certificates and documents contemplated by this
Agreement to be delivered by Buyer at or prior to Closing or as may be
reasonably requested by Seller to evidence or effectuate the transactions
contemplated by this Agreement.

6.2.2     If Closing occurs on or after final completion of the Pipe Replacement
and the U.S. Carve-out Work, at the Closing:

 

  (a) Seller will deliver or cause to be delivered to Buyer each of the
following, duly executed where necessary by Seller:

 

  (i) the Conveyance Documents;

 

  (ii) the Seller Secretary’s Certificate;

 

  (iii) the Seller Officer’s Certificate;

 

  (iv) a certificate of non-foreign status dated as of the Closing Date and in
form and substance required under section 1445 of the Code; and

 

  (v) such other instruments, certificates and documents contemplated by this
Agreement to be delivered by Seller at or prior to Closing or as may be
reasonably requested by Buyer to evidence or effectuate the transactions
contemplated by this Agreement.

 

  (b) Buyer will deliver or cause to be delivered, as applicable, to Seller each
of the following, duly executed where necessary by Buyer:

 

  (i) the Purchase Price in cash by wire transfer of immediately available funds
to an account previously designated by Seller in writing;

 

  (ii) the Conveyance Documents;

 

  (iii) the Buyer Secretary’s Certificate;

 

  (iv) the Buyer Officer’s Certificate;

 

  (v) evidence of the financial assurances required pursuant to Section 7.3;

 

  (vi) the ratification provided for in Section 11.4(e); and

 

  (vii) such other instruments, certificates and documents contemplated by this
Agreement to be delivered by Buyer at or prior to Closing or as may be
reasonably requested by Seller to evidence or effectuate the transactions
contemplated by this Agreement.

 

38



--------------------------------------------------------------------------------

6.3 Names.

As soon as reasonably possible after the Closing, but in no event later than
ninety (90) days after the Closing, Buyer shall remove the names of Seller and
its Affiliates, including “Enbridge,” and all variations thereof, from the
Assets. As soon as is commercially reasonable after the Closing, Buyer shall
make the requisite filings with, and provide the requisite notices to, the
appropriate Governmental Authorities to place the title or other indicia of
ownership in a name other than any name of Seller or any of its Affiliates, or
any variations thereof. This Section 6.3 shall survive Closing.

ARTICLE 7

PIPELINE OBLIGATIONS; AND RETAINED LIABILITIES

 

7.1 Pipeline Obligations.

From and after the Effective Time, Buyer shall be the owner of the Assets and,
subject only to Sections 7.2 and 11.3(e)(i) and the terms of the Operating
Agreement, shall be responsible for: (a) any and all existing and future
liabilities and obligations, whether known or unknown, foreseen or unforeseen,
including Environmental Liabilities, related to or arising out of the Assets or
the ownership, operation, possession, management or control of any of the
Assets; (b) any and all other existing and future liabilities, duties and
obligations, whether known or unknown, foreseen or unforeseen, risk of loss and
any related responsibility for the ownership, operation or use of the Assets,
including Abandonment and Reclamation Obligations; and (c) the performance of
(i) any and all Pipe Replacement pertaining to the Pipeline performed from and
after the Closing, and (ii) any and all U.S. Carve-out Work pertaining to the
Pipeline performed from and after the Closing (clauses (a), (b) and (c),
collectively, the “Pipeline Obligations”); provided that any liabilities or
obligations set forth in clauses (a) or (b) above of which Buyer was not aware
at Closing, but becomes aware prior to the fifth (5th) anniversary of the
Closing Date and that were directly caused by the Gross Misconduct of Seller
shall, to the extent so caused by Seller’s Gross Misconduct, be considered
Retained Liabilities. Buyer shall give prompt written notice to Seller upon
becoming aware of any such Retained Liabilities. Any liabilities or obligations
directly caused by the Gross Misconduct of Seller of which Buyer first became
aware after the fifth (5th) anniversary of the Closing Date shall be Pipeline
Obligations.

 

7.2 Retained Liabilities.

Seller shall be solely responsible for (a) all existing and future liabilities
and obligations, whether known or unknown, foreseen or unseen, relating to the
Excluded Assets, (b)

 

39



--------------------------------------------------------------------------------

pursuant to Section 11.3(e), any known Release of Hazardous Substances from the
Line 10 Assets that occurs during the period commencing on the Execution Date
and ending at the Effective Time, and (c) liabilities and obligations
characterized as Retained Liabilities in Section 7.1 (subsections (a), (b), and
(c) in this Section are collectively the “Retained Liabilities”). Neither Buyer
nor any of its Affiliates shall be responsible or liable for the Retained
Liabilities.

 

7.3 Financial Assurances.

 

  (a) Commencing at Closing and continuing until all Abandonment and Reclamation
Obligations with respect to the Pipeline shall have been performed and finally
completed, Buyer shall provide and maintain, as financial assurances for the
liabilities and obligations described in Section 7.1:

 

  (i) Commercial General Liability Insurance with an inclusive bodily injury,
death, and property damage limit of Two Million Dollars ($2,000,000) per
occurrence. This policy shall include coverage for products and completed
operations, railroad liability consistent with ISO form CG 24 17, severability
of interests and cross liability and shall include contractual liability
addressing indemnification under this Agreement. The policy shall be for the
benefit of Seller and Buyer, and Seller and Buyer shall be named insureds. The
policy shall be endorsed to ensure that actions of Buyer shall not invalidate
coverage otherwise provided to Seller. The policy shall waive insurer’s rights
of subrogation, recovery, contribution, set-off and counterclaim in favor of
Seller; and

 

  (ii)

either (A) such insurance coverage issued by a financially stable third party
insurance carrier as shall be required by the rules or regulations of any
Governmental Authority having jurisdiction over the Assets or otherwise required
by Applicable Law or deemed advisable by Buyer, in addition to the Commercial
General Liability Insurance set forth in Section 7.3(a)(i), that names Seller as
an additional insured and pollution legal liability insurance that provides
coverage to Buyer and Seller and names Seller as a second named insured, on
terms and conditions reasonably acceptable to Seller; or (B) during any period
when pollution legal liability insurance is not maintained by Buyer pursuant to
clause (A) or the pollution liability insurance provided by Buyer pursuant to
clause (A) has minimum limits that are less than US$200,000,000, cash reserves,
cash equivalents (in form acceptable to Seller), and/or catastrophe bonds issued
by one or more entities, and on terms and conditions, that are reasonably
acceptable to Seller, totaling not less than US$200,000,000 in the aggregate
hereunder

 

40



--------------------------------------------------------------------------------

  and under Section 7.3 of the Canadian Put and Call Agreement; provided that
such cash reserves, cash equivalents (in form acceptable to Seller), and/or
catastrophe bonds provided and maintained by Buyer under this Agreement shall
total not less than US$52,000,000.

 

  (b) For the insurance referenced in Section 7.3(a)(i) and any financial
assurances provided pursuant to clause (A) of Section 7.3(a)(ii):

 

  (i) all insurance policies carried by Buyer shall: (A) be issued in form
acceptable to Seller by insurance companies lawfully authorized to conduct
business in the State(s) in which the Pipeline is located and having an A.M.
Best rating of A-/VII or better; (B) be written as primary policy coverage and
not contributing with or in excess of any coverage which Seller may carry;
(C) provide for at least thirty (30) days prior written notice to Seller of any
cancellation or material alteration of such policy or any defaults thereunder;
and (D) contain an express waiver of any right of subrogation by the insurance
company against Seller and Seller’s agents.

 

  (ii) At least five (5) days prior to Closing and thereafter not less than
twenty (20) days prior to the expiration dates of each policy providing all or
part of the insurance pursuant to Section 7.3(a)(i) or clause (A) of
Section 7.3(a)(ii), Buyer shall deliver to Seller a certified copy of the policy
or policies, and renewals thereof, and certificates of insurance, evidencing
Buyer’s insurance coverage pursuant to Section 7.3(a)(i) or clause (A) of
Section 7.3(a)(ii), and evidencing the payment of premiums or accompanied by
other evidence satisfactory to Seller of such payment.

 

  (iii) In the event that Buyer shall fail to maintain all or part of the
insurance pursuant to Section 7.3(a)(i) or clause (A) of Section 7.3(a)(ii),
then, without limiting Seller’s rights and remedies set forth in Section 7.3(d),
Seller, in Seller’s sole discretion, may (but shall not be obligated to)
(A) obtain such insurance coverage solely for Seller’s own benefit and pay the
premiums therefor for a period not exceeding one year in each instance, and the
premiums so paid by Seller shall be payable by Buyer to Seller, on presentation
of Seller’s invoice therefor, and/or (B) require Buyer to obtain and maintain
the additional cash reserves, cash equivalents (in a form acceptable to Seller)
surety bonds and/or catastrophe bonds issued by one or one or more entities, and
on terms and conditions, that are reasonably acceptable to Seller.

 

41



--------------------------------------------------------------------------------

  (c) If financial assurances are required to be provided pursuant to clause
(B) of Section 7.3(a)(ii), at least five (5) days prior to Closing and
thereafter not less often than semi-annually, Buyer shall deliver to Seller
evidence reasonably acceptable to Seller that Buyer is in compliance with clause
(B) of Section 7.3(a)(ii).

 

  (d) If Buyer fails to maintain any or all of the financial assurances required
to be provided pursuant to Section 7.3(a), or fails to comply with any or all of
its obligation under Sections 7.3(b), 7.3(c) or 7.4, then, in addition to any
and all other rights and remedies that are available to Seller in connection
with such breach: (i) if Closing occurs prior to completion of all of the Pipe
Replacement and Carve-out Work, Seller or the Operator (as defined in the
Operating Agreement) shall be entitled immediately to stop performance of the
Post-Closing Capital Work and all Integrity Work pertaining to the Pipeline,
and/or (ii) regardless of whether Closing occurs prior to or after completion of
all of the Pipe Replacement and Carve-out Work, Enbridge Mainline Owners shall
be entitled to discontinue transporting crude petroleum from the Enbridge
mainline systems into the Line 10 Buffalo Extension, as soon as permitted under
Applicable Law, without notice to Buyer. Buyer, for itself and its successors
and assigns, hereby agree that neither they nor any of their Affiliates will
protest, challenge or oppose, or support any such protest, challenge or
opposition, at the FERC or any other Governmental Authority, with respect to the
exercise by Enbridge Mainline Owners of any of the actions, rights and remedies
provided for in this Section 7.3(d).

 

7.4 Inactive Pipe

Buyer shall not put back into service at any time after the Closing Date any
pipe that is part of the Assets and described in Schedule 7.4, without Seller’s
consent, which consent shall not be unreasonably withheld, conditioned, or
delayed.

 

7.5 Survival.

This Article 7 shall survive Closing.

ARTICLE 8

TERMINATION

 

8.1 Termination at or Prior to Closing.

At any time on or prior to the Closing Date, this Agreement may be terminated
and the transactions contemplated hereby abandoned as follows:

 

  (a) This Agreement may be terminated by the mutual written consent of both
Parties;

 

42



--------------------------------------------------------------------------------

  (b) This Agreement shall automatically terminate if neither the Put Option nor
the Call Option is exercised on or before the Put/Call Option Expiry Date;

 

  (c) Either Buyer or Seller, by written notice to the other Party, may
terminate this Agreement if the Closing shall not have occurred on or before
December 31, 2028 (the “Expiration Date”); provided that neither Buyer nor
Seller may so terminate this Agreement if such Party is at such time in material
breach of any provision of this Agreement; provided, further, that in the event
that, as of December 31, 2028, (i) any representation and warranty of Seller set
forth in Section 11.1 shall not be true and correct and as a result thereof
Buyer’s condition to Closing set forth in Section 3.2(a) is not satisfied, or
(ii) any representation and warranty of EPI set forth in Section 11.1 of the
Canadian Put and Call Agreement shall not be true and correct and as a result
thereof Canadian Buyer’s condition to Closing set forth in Section 3.2(a) of the
Canadian Put and Call Agreement is not satisfied then, if Seller or EPI as
applicable, shall have commenced to cure the breach of such representation and
warranty and shall be diligently continuing in good faith its efforts to remedy
such breach, the Expiration Date shall be extended to the earlier of (a) thirty
(30) days after the date upon which Seller or EPI, as applicable, completes such
remedy, and (b) December 31, 2035;

 

  (d) If, prior to the exercise of either the Put Option or the Call Option,
Buyer notifies Carrier, pursuant to Paragraph F.2 of the Letter Agreement, of
its request to abandon the proposed Pipe Replacement Plan, then either Buyer or
Carrier may elect to terminate this Agreement by written notice to the other
Party;

 

  (e)

Carrier may terminate this Agreement at any time by written notice to Buyer,
upon the occurrence of any one or more of: (i) a Financial Covenant Breach which
has not been cured in accordance with the terms of the Letter Agreement; (ii) a
Payment Breach which has not been cured in accordance with the terms of the
Letter Agreement; (iii) a breach of Paragraphs E.6 or F.4 of the Letter
Agreement which has not been cured in accordance with the terms of the Letter
Agreement; (iv) the Integrity Shutdown Date; (v) the Pipe Replacement Shutdown
Date; or (vi) if, pursuant to Paragraph E.3 of the Letter Agreement, Enbridge
Mainline Owners determine that it is no longer safe to deliver crude petroleum
into the Line 10 Buffalo Extension; provided that any termination pursuant to
this clause (vi) shall not be effective if, within thirty (30) days (or such
longer period as shall be agreed in writing between Enbridge Mainline Owners and
Buyer), after Enbridge Mainline Owners notify Buyer of such determination
(1) Enbridge Mainline Owners and Buyer agree in writing that it is commercially
and environmentally viable to restore the Line 10 Buffalo Extension to safe
operation, and (2) Buyer agrees in writing to pay (and Kiantone Pipeline
Corporation agrees to guaranty)

 

43



--------------------------------------------------------------------------------

  all of the costs of returning the Line 10 Buffalo Extension to safe operation,
on terms and conditions acceptable to Enbridge Mainline Owners. If the
conditions in clauses (1) and (2) of clause (vi) are satisfied, Enbridge
Mainline Owners will make such repairs that they deem necessary to return the
Line 10 Buffalo Extension to safe operating condition as soon as reasonably
possible;

 

  (f) Carrier may terminate this Agreement if Buyer shall have materially
breached any of its representations, warranties, or covenants contained herein
and such material breach will have a Material Adverse Effect and is not cured
within thirty (30) days after receipt of written notice thereof from Carrier;
provided that, if such material breach is not a breach of a payment obligation
and (i) will have a Material Adverse Effect if not cured promptly, then the
entitlement of Carrier to terminate this Agreement pursuant to this
Section 8.1(f) shall be suspended if during such thirty (30) day period Buyer
has commenced to remedy such material breach and shall then continuously and
diligently pursue such cure to completion, but such suspension shall cease to be
effective if Buyer ceases such efforts to cure such material breach, or (ii) in
the event that such material breach will have a Material Adverse Effect, but
only if such material breach is not cured by Closing, the entitlement of Carrier
to terminate this Agreement pursuant to this Section 8.1(f) shall be suspended
until the Call Option or Put Option, as applicable, is exercised, and
thereafter, if Buyer commences to remedy such material breach promptly after the
Exercise Date, and then continuously and diligently pursues such cure to
completion, but such suspension shall cease to be effective if Buyer ceases such
efforts after the Exercise Date to cure such material breach. Without
limitation, any breach by Buyer of its agreement in Section 2.1(c) or its
representation and warranty in Section 11.2(g) shall conclusively be deemed
subject to clause (i) above;

 

  (g)

Buyer may terminate this Agreement if Carrier shall have materially breached any
of its representations, warranties, or covenants contained herein or in the
Letter Agreement, and such material breach will have a Material Adverse Effect
and is not cured within thirty (30) days after receipt of written notice thereof
from Buyer; provided that, if such material breach is not a breach of a payment
obligation and (i) will have a Material Adverse Effect if not cured promptly,
then the entitlement of Buyer to terminate this Agreement pursuant to this
Section 8.1(g) shall be suspended if during such thirty (30) day period Carrier
has commenced to remedy such material breach and shall then continuously and
diligently pursue such cure to completion, but such suspension shall cease to be
effective if Carrier ceases such efforts to cure such material breach, or
(ii) in the event that such material breach will have a Material Adverse Effect,
but only if such material breach is not cured by Closing, the entitlement of
Buyer to terminate this Agreement pursuant to this Section 8.1(g) shall be
suspended until the Call Option or

 

44



--------------------------------------------------------------------------------

  Put Option, as applicable, is exercised, and thereafter, if Carrier commences
to remedy such material breach promptly after the Exercise Date, and then
continuously and diligently pursues such cure to completion, but such suspension
shall cease to be effective if Carrier ceases such efforts after the Exercise
Date to cure such material breach. Notwithstanding anything in this
Section 8.1(g) to the contrary, Buyer shall have no right to terminate this
Agreement pursuant to this Section 8.1(g) if the material breach by Carrier of
any of its representations, warranties, or covenants contained herein resulted
from an event described in subsection 11.3(c)(ii)(A); or

 

  (h) Buyer may terminate this Agreement pursuant to Section 11.3(c) by written
notice to Seller.

 

8.2 Effect of Termination

In the event that Closing does not occur as a result of this Agreement
terminating pursuant to Section 8.1, then: (a) the Parties shall have no further
rights or obligations under this Agreement, except that nothing herein shall
relieve a Party from any liability for any breach of this Agreement that
occurred prior to termination of this Agreement; (b) the provisions of Article
1, Article 12, Article 13, Article 14 and Article 15, and Sections 11.1(k),
11.2(h), and 11.4 shall survive any termination of this Agreement; and
(c) Carrier shall be entitled to terminate the operation of the Pipeline and
Enbridge Mainline Owners shall be entitled to discontinue transporting crude
petroleum from the Enbridge mainline systems into the Line 10 Buffalo Extension,
as soon as permitted under Applicable Laws. Except when terminated pursuant to
Sections 8.1(b) or 8.1(g), Buyer hereby agrees that neither it nor any of its
Affiliates will protest, challenge or oppose, or support any such protest,
challenge or opposition, at the FERC or any other Governmental Authority, with
respect to the exercise by Carrier or the Enbridge Mainline Owners of any of the
actions, rights and remedies provided for in this Section 8.2. In the event that
Closing does not occur as a result of this Agreement terminating pursuant to
Section 8.1, the provisions of Article 9 shall survive any termination of this
Agreement for a period of four (4) years following the date of termination.

ARTICLE 9

CONFIDENTIALITY

 

9.1 Confidentiality

Subject to Sections 9.2, 9.3 and 9.4, each Party (a “Recipient”) to which
Confidential Information of the other Party (a “Disclosing Party”) is disclosed
as a result of, or in connection with, this Agreement or the Letter Agreement
agrees that such Confidential Information will be kept confidential and
Recipient will not disclose such Confidential Information to any third party
without the prior written consent of Disclosing Party.

 

45



--------------------------------------------------------------------------------

9.2 Exceptions to Confidentiality

For the purposes of Section 9.1, the following information will not be
considered Confidential Information and will not be subject to any obligation of
confidentiality:

 

  (a) any information that is within the public domain at the time of its
disclosure to the Recipient or that thereafter enters the public domain through
no fault of the Recipient, but only after such information becomes part of the
public domain;

 

  (b) any information (other than the provisions of this Agreement or the Letter
Agreement) that the Recipient can show was in its possession prior to receipt or
acquisition thereof from the Disclosing Party and that is not subject to an
obligation of confidentiality;

 

  (c) any information (other than the provisions of this Agreement or the Letter
Agreement) that, following its disclosure by the Disclosing Party to the
Recipient is received by the Recipient without obligation of confidentiality
from a third party who the Recipient had no reason to believe was not properly
or lawfully in possession of such information free from any obligation of
confidentiality;

 

  (d) any information that is developed independently at any time by a Recipient
without the use of the Confidential Information, alone or in conjunction with a
third party; and

 

  (e) any information that a Disclosing Party agrees in writing is not
Confidential Information.

 

9.3 Permitted Disclosures of Confidential Information

The following Confidential Information may be disclosed to a third party without
the consent of the Disclosing Party provided that Recipient will impose the
obligations of confidentiality set forth in this Article 9 upon the third party
receiving the information, and provided further that Recipient will be liable to
Disclosing Party for a breach of such obligations of confidentiality by the
third party:

 

  (a) any information that is reasonably required by a lender, investor or
potential lender or investor in order for Recipient to obtain, maintain or renew
any loan or investment or to any other Person in connection with obtaining any
form of financing by Recipient;

 

46



--------------------------------------------------------------------------------

  (b) any information that is reasonably required by an insurer or potential
insurer in order for Recipient to obtain, maintain or renew any insurance
concerning any of its activities required or incidental to this Agreement or the
Transaction Documents;

 

  (c) any information that is reasonably required by a third party for the sole
purpose of evaluating a potential purchase of either Carrier (whether directly
or indirectly), or any interest in either;

 

  (d) any information that is reasonably required by a third party for the sole
purpose of evaluating the potential acquisition of Buyer or any of the assets of
Buyer where, as a result of such acquisition, the third party would assume all
or certain of the rights and obligations under this Agreement;

 

  (e) any information that is reasonably required by an Affiliate of Recipient;

 

  (f) any information that is disclosed by: (i) a Recipient; (ii) an Affiliate
of a Recipient; or (iii) by a third party to whom disclosure by a Recipient is
otherwise permitted hereunder to its shareholders, counsel, professional
advisers, underwriters or any of their respective directors, officers or
employees; and

 

  (g) any information that is reasonably required by an arbitrator.

 

9.4 Required Disclosures

A Recipient may disclose any Confidential Information that is required to be
disclosed by Applicable Law to a Governmental Authority or to the public without
the consent of the Disclosing Party, provided that where the Recipient is
required to disclose any Confidential Information by Applicable Law, to a
Governmental Authority or the public, the Recipient shall notify the Disclosing
Party promptly upon the Recipient becoming aware that such disclosure is
required or may be required. Notwithstanding any provision herein to the
contrary, a Recipient may disclose Confidential Information to a Governmental
Authority or to a third party without the consent of the Disclosing Party where
such disclosure is required or desirable in order to apply for, request or
obtain any regulatory approvals or consents which are necessary for Closing.
Before disclosing any Confidential Information pursuant to the first sentence of
this Section 9.4, the Recipient shall, to the extent permissible, allow the
Disclosing Party the opportunity to prevent or limit such disclosure, apply for
a protective order, or obtain assurances of confidentiality from the recipient
of the Confidential Information, and the Recipient shall cooperate with the
Disclosing Party to the extent reasonably possible to carry out any such
actions. Each Party acknowledges that the other Party or its parent is subject
to regulation by applicable securities regulators in both the U.S. and Canada
and either Party may disclose Confidential Information pursuant to its
obligations to comply with such regulations.

 

47



--------------------------------------------------------------------------------

9.5 Press Releases and Public Announcements

Except as may otherwise be required by securities laws and public announcements
or disclosures that are, in the reasonable opinion of the Party proposing to
make the announcement or disclosure, legally required to be made, there shall be
no press release or public communication concerning the transactions
contemplated by this Agreement by any Party except with the prior written
consent of the Party not originating such press release or communication, which
consent shall not be unreasonably withheld, conditioned, or delayed. Each Party
shall have the right to advance review and approval, which shall not
unreasonably be withheld, conditioned, or delayed, of any press releases or
other publicity to be issued by the other Party.

ARTICLE 10

ASSIGNMENT

 

10.1 Assignment

Buyer shall not be entitled to assign its interests pursuant to this Agreement
in whole or in part without the prior consent of Carrier, which consent may be
given or withheld in Carrier’s sole discretion; provided that Buyer shall have
the right to assign this Agreement to one of its Affiliates without the consent
of Seller as long as such assignment shall not (a) impair or delay the Closing,
or (b) relieve or discharge Buyer from any or all of the liabilities and
obligations of “Buyer” hereunder.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES; COVENANTS; CONDITION OF ASSETS

 

11.1 Representations and Warranties of Carrier

Carrier hereby represents and warrants to Buyer:

 

  (a) Organization; Good Standing and Authority. Carrier is duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation. Carrier has all requisite limited partnership
power and authority to own and operate the Assets and to carry on its business
in the places and in the manner currently conducted in regard to the Assets.
Carrier has all requisite limited partnership power and authority to enter into
and perform this Agreement and the Transaction Documents, to perform its
obligations hereunder and thereunder and to carry out the transactions
contemplated herein and therein. The execution and delivery of this Agreement
and the Transaction Documents and the consummation by Carrier of the
transactions contemplated herein and therein have been duly and validly
authorized by all necessary action by Carrier, and this Agreement has been duly
executed and delivered by Carrier.

 

48



--------------------------------------------------------------------------------

  (b) Compliance with Laws. As of the Execution Date, Carrier is in compliance
with, and after the Execution Date and prior to Closing will remain in
compliance with all Applicable Laws pertaining to the operation of the Asset,
except as would not reasonably be expected to result in a material liability to
Buyer or material loss of or material impairment to any of the Assets under
Applicable Law.

 

  (c) Enforceability. This Agreement constitutes, and, upon execution and
delivery of the Transaction Documents, each of the Transaction Documents will
constitute, a valid and binding obligation of Carrier, enforceable against
Carrier in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditor’s rights generally and general principles of equity.

 

  (d) No Conflicts. The execution, delivery and performance of this Agreement
and the Transaction Documents by Carrier, the consummation of the transactions
contemplated hereby or thereby, and the compliance by Carrier with the
provisions hereof or thereof, will not, with or without the passage of time or
the giving of notice or both:

 

  (i) conflict with, constitute a breach, violation or termination of, give rise
to any right of termination, cancellation or acceleration of or result in the
loss of any right or benefit under, any agreement to which Carrier is a party or
by which it or the Assets are bound that would have a Material Adverse Effect;

 

  (ii) conflict with or violate Carrier’s Organizational Documents;

 

  (iii) result in the creation or imposition of any Lien on any of the Assets;
or

 

  (iv) violate any Applicable Laws applicable to Carrier or its properties or
assets that would have a Material Adverse Effect.

 

  (e) Injunctions. There is no injunction or restraining order, arbitration or
Claim pending against Carrier which restrains or prohibits the consummation of
the transactions contemplated by this Agreement.

 

  (f) Consents, Approvals, Authorizations and Governmental Regulations.

 

  (i)

Other than (A) compliance with and filings under the HSR Act, if applicable,
(B) as would not have a Material Adverse Effect, (C) consents that Seller have
already obtained, (D) as set forth in Schedule 11.1(f), and (E) any necessary
consents from any future lenders necessary for Seller to exercise the Put Option
or to close on the Put Option or Call Option, as applicable, no

 

49



--------------------------------------------------------------------------------

  order, consent, waiver, permission, authorization or approval of, or exemption
by, or the giving of notice to or the registration or filing with, any
Governmental Authority or Person not a Party, is necessary for Seller to
execute, deliver and perform this Agreement. No consents are required from any
current lenders to Seller or its Affiliate(s) in connection with Seller’s
execution and delivery of this Agreement.

 

  (ii) No Proceeding is pending or, to Seller’s Knowledge, threatened with
respect to the revocation or limitation of any of the Permits.

 

  (g) Taxes. Except as otherwise provided in the first sentence of
Section 15.13(a) with respect to ad valorem taxes for the fiscal year in which
Closing occurs, all Taxes owed or claimed to be owed by, from or against Seller
relating to the Assets or the operation thereof at or before the Effective Time
and all Taxes owed by Seller that encumber the Assets have been or will be
timely paid in full to the extent due at or before the Effective Time, except to
the extent such Taxes are then being contested by Seller in good faith and
Seller has established adequate reserves for the payment of the contested amount
of such Taxes.

 

  (h) Litigation.

 

  (i) There is no injunction, restraining order, arbitration or other Proceeding
pending against Seller that restrains or prohibits the consummation of the
transactions contemplated by this Agreement.

 

  (ii) There is no Claim pending or, to Seller’s Knowledge, threatened, against
or affecting the Assets or the ownership or operation of the Assets, at law or
in equity, before or by any Governmental Authority, except as would not have a
Material Adverse Effect.

 

  (i) No FERC Proceedings. There are no pending or, to the Knowledge of Seller,
threatened FERC proceedings, actions or orders (including non-public
investigations or enforcement actions) involving the Assets, except as would not
reasonably be expected to result in a material liability to Buyer or material
loss of or material impairment to any of the Assets under Applicable Law.

 

  (j) Contracts and Commitments. To Seller’s Knowledge, (a) Seller is not in
default under the terms of any of the Contracts, (b) all of the Contracts are in
full force and effect, except as would not have a Material Adverse Effect, and
(c) no counterparty to any of the Contracts is in default under the terms of
such Contracts, except as would not have a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

  (k) Broker’s or Finder’s Fees. No investment banker, broker or finder has
acted directly or indirectly for Seller or any Affiliate of Seller in connection
with this Agreement or the transactions contemplated hereby. No other investment
banker, broker, finder or other Person is entitled to any brokerage or finder’s
fee or similar commission in respect of the transactions contemplated hereby
based in any way on agreements, arrangements or understandings made by or on
behalf of Seller or any of its Affiliates.

 

  (l) Assessments. Seller has received no written notice of any assessments
against the Assets for public improvements.

 

  (m) Compliance with Property Instruments. Except as would not have a Material
Adverse Effect, Seller has not received or given any written notice of default
or claimed default under the instruments creating the Real Property Interests,
which has not been cured.

 

  (n) Condemnation. As of the Execution Date, there has been no actual or, to
Seller’s Knowledge, threatened taking (whether permanent, temporary, whole or
partial) of any part of the Assets by reason of condemnation or the threat of
condemnation.

 

  (o) Permits. Seller holds the Permits more particularly described in Schedule
11.1(o), which are all of the Permits required by Applicable Laws for the
operation of the Assets, except as would not reasonably be expected to result in
a material liability to Buyer or material loss of or material impairment to any
of the Assets under Applicable Law.

 

  (p) Environmental Matters. Except as set forth on Schedule 11.1(p):

 

  (i) Seller has not received any written notice that any existing Permits
obtained by Seller under applicable Environmental Laws for operating and
maintaining the Assets as a common carrier crude oil pipeline will be revoked or
that any pending application for any new Permit or renewal of any existing
Permit will be protested or denied;

 

  (ii) There is no Claim or Proceeding concerning any Environmental Liabilities
that is pending or, to Seller’s Knowledge, threatened against Seller with
respect to ownership or operation of the Assets;

 

  (iii) Seller is not currently performing any Remediation Activities required
under applicable Environmental Law at any of the Real Property Interests or in
connection with the Assets;

 

51



--------------------------------------------------------------------------------

  (iv) Seller has not received any written notice under any applicable
Environmental Law with respect to the existence, Release, threatened Release, or
Remediation of Hazardous Substances arising from operation of the Assets at,
under, or from any real properties offsite of the Real Property Interests;

 

  (v) Seller has made available to Buyer complete and correct copies of all
environmental site assessment reports, studies, analyses, and related
correspondence on alleged Environmental Liabilities that are in Seller’s
possession and relating to its ownership or operation of the Assets;

 

  (vi) The Assets are in material compliance with all Environmental Laws, except
as would not reasonably be expected to result in a material liability to Buyer
or material loss of or material impairment to any of the Assets under applicable
Environmental Laws; and

 

  (vii) Seller holds all Permits required by Environmental Laws for the
operation of the Assets, except as would not reasonably be expected to result in
a material liability to Buyer or material loss of or material impairment to any
of the Assets under applicable Environmental Laws.

 

  (q) Sufficiency of Assets. Except as set forth in Schedule 11.1(q), following
completion of the Carve-out Work pursuant to this Agreement, the Operating
Agreement or otherwise, the Assets will constitute all of the assets, properties
and rights necessary for Buyer to operate the Pipeline Facilities on a
mechanical basis at the levels set out in the definition of Sufficiently
Completed and in the same manner as the Pipeline Facilities were operated on a
mechanical basis as of the Closing Date, independently of the Enbridge mainline
systems.

 

11.2 Representations and Warranties of Buyer

Buyer hereby represents and warrants to Seller:

 

  (a)

Organization; Good Standing and Authority. Buyer is duly incorporated or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation. Buyer has all requisite corporate power and
authority to own, operate and lease the Assets and to carry on its business in
the places and in the manner currently conducted in regard to the Assets. Buyer
has all requisite corporate power and authority to enter into and perform this
Agreement and the Transaction Documents, to perform its obligations hereunder
and thereunder and to carry out the transactions contemplated herein and
therein. The execution and delivery of this Agreement and the Transaction
Documents and the

 

52



--------------------------------------------------------------------------------

  consummation by Buyer of the transactions contemplated herein and therein have
been duly and validly authorized by all necessary action by Buyer, and this
Agreement has been duly executed and delivered by Buyer.

 

  (b) Enforceability. This Agreement constitutes, and, upon execution and
delivery of the Transaction Documents, each of the Transaction Documents will
constitute, a valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditor’s rights
generally and general principles of equity.

 

  (c) No Conflicts. The execution, delivery and performance of this Agreement
and the Transaction Documents by Buyer, the consummation of the transactions
contemplated hereby or thereby, and the compliance by Buyer with the provisions
hereof or thereof, will not, with or without the passage of time or the giving
of notice or both:

 

  (i) conflict with, constitute a breach, violation or termination of, give rise
to any right of termination, cancellation or acceleration of or result in the
loss of any right or benefit under, any agreement to which Buyer is a party that
would have a Material Adverse Effect;

 

  (ii) conflict with or violate Buyer’s Organizational Documents; or

 

  (iii) violate any Applicable Laws applicable to Buyer or its properties or
assets that would have a Material Adverse Effect.

 

  (d) Injunctions. There is no injunction or restraining order, arbitration or
Claim pending against Buyer which restrains or prohibits the consummation of the
transactions contemplated by this Agreement.

 

  (e) Consents, Approvals, Authorizations and Governmental Regulations. Other
than (i) compliance with and filings under the HSR Act, if applicable, (ii) as
would not have a Material Adverse Effect, (iii) consents that Buyer has already
obtained, (iv) as set forth in Schedule 11.2(e), or (v) any necessary consents
from any current or future lenders necessary for Buyer to exercise the Call
Option or to close on the Put Option or Call Option, as applicable, no order,
consent, waiver, permission, authorization or approval of, or exemption by, or
the giving of notice to or registration or filing with, any Governmental
Authority or Person not a Party, is necessary for Buyer to execute, deliver and
perform this Agreement. No consents are required from any current lenders to
Buyer or its Affiliate(s) in connection with Buyer’s execution and delivery of
this Agreement.

 

53



--------------------------------------------------------------------------------

  (f) Litigation. There is no injunction, restraining order, arbitration or
other Proceeding pending against Buyer which restrains or prohibits the
consummation of the transactions contemplated by this Agreement.

 

  (g) Sufficient Funds. Buyer is in compliance with Paragraphs D.1 and D.2 of
the Letter Agreement and will satisfy the covenants set forth in Paragraph D.1,
D.2, D.3 and D.5 of the Letter Agreement.

 

  (h) Broker’s or Finder’s Fees. No investment banker, broker or finder has
acted directly or indirectly for Buyer or any Affiliate of Buyer in connection
with this Agreement or the transactions contemplated hereby. No other investment
banker, broker, finder or other Person is entitled to any brokerage or finder’s
fee or similar commission in respect of the transactions contemplated hereby
based in any way on agreements, arrangements or understandings made by or on
behalf of Buyer or any of its Affiliates.

 

  (i) Acquisition Intent. BUYER IS ACQUIRING THE ASSETS FOR ITS OWN BENEFIT AND
ACCOUNT AND NOT WITH THE INTENT OF DISTRIBUTING FRACTIONAL UNDIVIDED INTERESTS
THEREOF SUCH AS WOULD BE SUBJECT TO REGULATION BY FEDERAL OR STATE SECURITIES
LAWS.

 

11.3 Covenants and Access.

 

  (a) Conduct of Business. Subject to the terms of the Letter Agreement and this
Agreement, from and after the Execution Date and up to and including the
Effective Time (or earlier termination of this Agreement):

 

  (i)

Seller shall conduct its business relating to, and operate and maintain, the
Assets in compliance with all Applicable Laws including Environmental Laws and
in accordance with Good Pipeline Industry Practices and consistent with Seller’s
prior practices or as may be required by emergency or force majeure conditions;
provided that Seller reserves the right to take, or to cause any third party to
take, any action that it may determine, in its sole discretion, to be necessary
or prudent in the operation of the Assets, without any obligation to notify
Buyer in advance of such action, subject to Sections 5.1, 5.4, 11.3(a)(ii),
11.3(c), 11.3(d)(iii) and 11.3(e), and Article 9, and any other applicable
provisions of this Agreement. Buyer acknowledges that, pursuant to the Letter
Agreement, Seller is entitled to, and will, perform certain Integrity Work, Pipe
Replacement and, if any, the U.S. Carve-out Work, and that Seller may also be
required to perform Regulatory Requirements Work pursuant to Section 5.4, that
some or all of such Integrity Work, Pipe Replacement,

 

54



--------------------------------------------------------------------------------

  U.S. Carve-out Work or Regulatory Requirements Work are or may not be in the
usual, regular and ordinary course of business consistent with Seller’s prior
practices, and that nothing in this subsection 11.3(a)(i) shall preclude or
restrict the performance or establishment thereof;

 

  (ii) Seller shall not, without the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed, take any of
the following actions to the extent they would have a Material Adverse Effect:
(A) abandon or sell any portion of the Real Property Interests; (B) abandon or
sell any Assets other the Real Property Interests except to extent such
abandoned or sold Assets are replaced or are obsolete, worn out or surplus,
(C) enter into any new contracts that would be binding upon Buyer after Closing
unless such new contracts are either (1) cancellable by Buyer within thirty
(30) days of the Closing Date or (2) entered into in the ordinary course of
business of Seller; (D) lease, mortgage, pledge, or create, assume or permit to
exist any Lien upon, any of the Assets, except for Permitted Encumbrances; or
(E) agree to perform any of the foregoing; and

 

  (iii) Seller shall maintain all requisite Permits including by applying in a
timely manner for renewals where required, all Records, and shall preserve and
protect all Real Property Interests.

 

  (b) Casualty Loss or Condemnation. If, after the Execution Date and up to and
including the Effective Time, any part of the Assets shall be destroyed by fire
or other casualty or if any part of the Assets shall be taken in condemnation or
under the right of eminent domain or if proceedings for such purposes shall be
pending or threatened, this Agreement shall remain in full force and effect
notwithstanding any such casualty, taking or proceeding or the threat thereof,
and the Parties shall proceed to Closing without any reduction of the Purchase
Price; provided that if such casualty or taking has any adverse impacts on the
operation of the Assets that are material, Seller will deliver or assign to
Buyer at Closing any and all insurance proceeds or condemnation award that
Seller shall have received or be entitled to as a direct result of such casualty
or taking.

 

  (c) Supplements to Representations, Warranties, Exhibits and Schedules.

 

  (i)

The Parties acknowledge and agree that a significant period of time may elapse
between the Execution Date and the Closing, and that changes to Seller’s
representations and warranties are likely to occur during such interim period.
Accordingly, Seller may, from time to time, by written notice to

 

55



--------------------------------------------------------------------------------

  Buyer at any time prior to the Closing Date, supplement or amend the
representations and warranties set forth in Article 11 or the Exhibits and
Schedules to correct any matter that would constitute a breach of any
representation or warranty of Seller herein contained. Should Seller supplement
or amend the representations and warranties set forth in Article 11 or the
Exhibits and/or Schedules as provided in the immediately preceding sentence and
the matter disclosed in such supplement or amendment will have a Material
Adverse Effect, then Buyer shall have the right to terminate this Agreement by
written notice to Seller within thirty (30) days after the date that the
supplement or amendment is delivered to Buyer or if earlier, prior to the
Closing Date; provided that, (x) if the matter disclosed in such supplement or
amendment will have a Material Adverse Effect if not cured promptly, then the
entitlement of Buyer to terminate this Agreement pursuant to this
Section 11.3(c) shall be suspended if during such period of thirty (30) days
Carrier has commenced to remedy such matter and shall then continuously and
diligently pursue such cure to completion, but such suspension shall cease to be
effective if Carrier ceases such efforts to cure such matter, or (y) in the
event that such matter will have a Material Adverse Effect, but only if such
matter is not cured by Closing, the entitlement of Buyer to terminate this
Agreement pursuant to this Section 11.3(c) shall be suspended until the Call
Option or Put Option, as applicable, is exercised, and thereafter, if Carrier
commences to remedy such matter promptly after the Exercise Date, and then
continuously and diligently pursues such cure to completion, but such suspension
shall cease to be effective if Carrier ceases such efforts after the Exercise
Date to cure such matter. Seller shall notify Buyer of any supplements or
amendments to the Exhibits and Schedules as soon as reasonably practicable after
Seller becomes aware of a change requiring the supplement or amendment.

 

  (ii) Notwithstanding any other provision hereof:

 

  (A) Buyer shall have no right of termination under Section 8.1(g) or
subsection 11.3(c)(i) if any supplement or amendment is required as the result
of or arising out of any Financial Covenant Breach, Payment Breach, or breach of
Paragraphs E.6 or F.4 of the Letter Agreement, the occurrence of the Integrity
Shutdown Date or Pipe Replacement Shutdown Date, any other action or omission of
Buyer or its Affiliates or their respective directors, officers, agents,
employees, contractors or consultants, or performance by Seller of any work or
other actions contemplated in the Letter Agreement or this Agreement;

 

56



--------------------------------------------------------------------------------

  (B) termination of this Agreement pursuant to this Section 11.3 shall be
Buyer’s sole and exclusive remedy in connection with any matter disclosed in
such supplement or amendment that will have a Material Adverse Effect; and

 

  (C) unless Buyer has the right to, and exercises its right to, terminate this
Agreement in accordance with this Section 11.3, any such supplement or amendment
will be effective to cure and correct for all purposes any breach of any
representation, warranty or covenant that would have existed by reason of Seller
not having made such supplement or amendment and Buyer shall have no rights or
remedies in connection with or arising out of any such breach.

 

  (d) Records and Information. Seller agrees from and after the Execution Date:

 

  (i) At Buyer’s written request, to the extent not prohibited by Applicable
Law, to provide to Buyer any information relating to the Assets or the Enbridge
mainline system owned by Seller to the extent necessary for Buyer to either
complete and submit filings for regulatory approvals required under Applicable
Law in connection with the transfers contemplated by this Agreement, or to
respond to a request for information from a Governmental Authority, or in
connection with a Proceeding;

 

  (ii) In the event that Seller supplements its representations and warranties
pursuant to subsection 11.3(c)(i), that Buyer shall have the right to review
documents (including digital documents) and/or information with respect to any
such supplementation or amendment that is reasonably likely to have any material
impact on Buyer’s obligations under this Agreement or the operation or
maintenance of the Assets; and

 

  (iii) To provide Buyer with periodic updates on a no-less frequently than
quarterly basis with respect to the Pipe Replacement, Integrity Work and any
U.S. Carve-out Work, including access to all draft plans for same and records
(including digital documents) and information relating to the same with
sufficient time for Buyer to review and comment on the Pipe Replacement Plan,
any Carve-out Plan, and plan or plans for Integrity Work, before any work
begins; provided, however, that Buyer shall provide any such comments promptly
and without any unreasonable delay; provided, further, that Seller shall be
under no obligation to accept or incorporate such comments from Buyer, subject
only to Seller’s obligations under subsection 11.3(a)(i).

 

57



--------------------------------------------------------------------------------

  (e) Release. If, during the period commencing on the Execution Date and ending
at the Effective Time, Seller becomes aware of any Release of Hazardous
Substances that would reasonably be expected to form the basis of material
Environmental Liabilities affecting the Assets:

 

  (i) unless (A) caused by Buyer or its employees, representatives or agents, or
(B) otherwise agreed in writing with Buyer, as between Buyer and Seller, Seller
shall be solely responsible for any Remediation Activities required under
applicable Environmental Laws to cure such Release;

 

  (ii) Seller shall notify Buyer in writing of the same and provide regular
updates thereafter regarding any such matter including access to all draft plans
for any plans for any Remediation Activities and records (including digital
documents) and information relating to the same;

 

  (iii) if applicable, the Put/Call Option Expiry Date shall be extended as
provided in the definition thereof and/or the Expiration Date shall be extended
as provided in Section 8.1, in each case, to permit such Remediation; and

 

  (iv) Buyer shall have no rights or remedies in connection with any such
Release except to the extent permitted, if any, under Sections 8.1(c) and 8.1(g)
and Section 12.2.

 

  (f) Required Updates of Asset Schedules. After the Exercise Date but prior to
Closing, the Parties shall use commercially reasonable efforts to determine
whether Schedules 2.4(a), 2.4(b), or 2.4(e) must be amended in order for
Enbridge to satisfy the representation set forth in Section 11.1(q) and, if the
Parties determine such amendment is necessary then the Parties will so amend the
applicable schedule or schedules. After the Exercise Date but prior to Closing,
the Parties shall use commercially reasonable efforts to determine whether
Schedules 11.1(f) or 11.2(e) must be amended in order for Seller or Buyer to
satisfy the representation set forth in Sections 11.1(f) or 11.2(e), as
applicable, as if such representations related to the Transaction Documents
rather than this Agreement, and if the Parties determine such amendment is
necessary then the Parties will so amend the applicable schedule or schedules.

 

58



--------------------------------------------------------------------------------

11.4 Condition of Assets; Release and Waiver

 

  (a) CONDITION OF ASSETS. AS AN ESSENTIAL INDUCEMENT TO SELLER TO ENTER INTO
THIS AGREEMENT, BUYER ACKNOWLEDGES, UNDERSTANDS AND AGREES AS FOLLOWS:

 

  (i) SUBJECT TO THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET
FORTH IN SECTION 11.1 AND THE LIMITED WARRANTIES OF TITLE SET FORTH IN ANY OF
THE TRANSACTION DOCUMENTS, BUYER SHALL ACCEPT THE ASSETS IN THEIR “AS-IS,
WHERE-IS” CONDITION, SUBJECT TO ALL PATENT AND LATENT DEFECTS, IF ANY;

 

  (ii) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET
FORTH IN SECTION 11.1 AND THE LIMITED WARRANTIES OF TITLE SET FORTH IN ANY OF
THE TRANSACTION DOCUMENTS, BUYER ACKNOWLEDGES THAT SELLER HAS NOT MADE, AND
SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, RELATING TO ANY PART OF THE ASSETS OR THE CONDITION THEREOF,
INCLUDING ANY IMPLIED OR EXPRESS WARRANTY: (I) OF MERCHANTABILITY, CONDITION OR
VALUE; (II) OF FITNESS FOR A PARTICULAR PURPOSE; (III) REGARDING ANY FUTURE
VOLUMES OF CRUDE OIL TO BE TRANSPORTED THROUGH THE PIPELINE OR OTHER ECONOMIC
PERFORMANCE; (IV) AS TO THE QUALITY, CONDITION OR VALUE OF THE ASSETS; (V) AS TO
THE MANNER OF OPERATING THE PIPELINE FACILITIES AND THE EXPENSES RELATED
THERETO; (VI) AS TO THE NATURE AND EXTENT OF THE REAL PROPERTY INTERESTS; (VII)
AS TO ANY ENVIRONMENTAL MATTERS RELATING TO THE ASSETS; (VIII) AS TO THE
COMPLIANCE OF THE ASSETS WITH APPLICABLE LAW; AND/OR (IX) THAT THE PIPELINE
FACILITIES, REAL PROPERTY INTERESTS, ASSIGNABLE PERMITS OR OTHER PERMITS,
PERSONAL PROPERTY, CONTRACT RIGHTS, INCIDENTAL RIGHTS AND U.S. CARVE-OUT WORK
CONSTITUTE ALL OF THE PROPERTY, EQUIPMENT, PERMITS, CONTRACT RIGHTS, LAND RIGHTS
AND/OR OTHER ASSETS, INTERESTS OR RIGHTS REQUIRED FOR THE OWNERSHIP AND
OPERATION OF THE ASSETS.

 

  (b)

NO BUYER RELIANCE. BY REASON OF BUYER’S KNOWLEDGE AND EXPERIENCE IN THE
EVALUATION, ACQUISITION, AND OPERATION OF SIMILAR PROPERTIES, BUYER HAS
EVALUATED THE MERITS AND RISKS OF PURCHASING THE ASSETS AND HAS FORMED AN
OPINION BASED UPON BUYER’S KNOWLEDGE AND EXPERIENCE AND NOT UPON ANY
REPRESENTATIONS OR WARRANTIES (OTHER THAN

 

59



--------------------------------------------------------------------------------

  THOSE SET FORTH IN SECTION 11.1) BY SELLER WITH RESPECT TO THE ASSETS. BUYER
ACKNOWLEDGES THAT, PRIOR TO SIGNING THIS AGREEMENT AND IN LIGHT OF THE DATA AND
INFORMATION PROVIDED BY SELLER, BUYER WAS GIVEN ADEQUATE OPPORTUNITY, AND
CONDUCTED OR HAD CONDUCTED ON ITS BEHALF, AT ITS OWN RISK AND EXPENSE AND TO
BUYER’S SATISFACTION, ANY AND ALL EXAMINATIONS, REVIEWS, INSPECTIONS,
INVESTIGATIONS OR OTHER DUE DILIGENCE RELATING TO THE ACQUISITION OF THE ASSETS
DEEMED NECESSARY BY BUYER.

 

  (c) RELEASE OF SELLER. EXCEPT TO THE EXTENT PROVIDED IN SECTIONS 12.2 AND
12.5, BUYER HEREBY RELEASES SELLER AND ITS PARTNERS AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, AFFILIATES, AGENTS AND EMPLOYEES OF AND FROM ANY CLAIMS,
ACTIONS, CAUSES OF ACTION, DEMANDS, RIGHTS, LIABILITIES, OBLIGATIONS, DAMAGES,
COSTS, EXPENSES OR COMPENSATION WHATSOEVER, DIRECT OR INDIRECT, KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, THAT BUYER NOW HAS OR THAT MAY ARISE IN THE
FUTURE ON ACCOUNT OF OR IN ANY WAY GROWING OUT OF OR IN CONNECTION WITH THE
OPERATING, STRUCTURAL, ENVIRONMENTAL, OR REGULATORY CONDITION OF THE ASSETS, OR
ANY ENVIRONMENTAL LAW OR APPLICABLE REGULATION PROMULGATED THEREUNDER, AND
WAIVES ANY RIGHT TO SEEK CONTRIBUTION OR OTHER RECOVERY FROM SELLER OR ITS
AFFILIATES UNDER ANY ENVIRONMENTAL LAW OR OTHERWISE WITH RESPECT TO SUCH
CONDITION, UNLESS AND TO THE EXTENT ANY OF THE FOREGOING DIRECTLY RELATES TO
(1) A BREACH OF A REPRESENTATION OR WARRANTY CONTAINED IN SECTION 11.1, AS
AMENDED OR SUPPLEMENTED IN ACCORDANCE WITH SECTION 11.3, OR (2) A RETAINED
LIABILITY, AS TO EACH OF WHICH (1) AND (2) BUYER’S RIGHTS AND REMEDIES UNDER
SECTIONS 12.2 AND 12.5 ARE HEREBY PRESERVED.

 

  (d)

RELEASE OF BUYER. EXCEPT TO THE EXTENT PROVIDED IN SECTION 12.1 AND SECTION
12.5, SELLERS HEREBY RELEASE BUYER AND ITS SHAREHOLDERS AND AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, AFFILIATES, AGENTS AND EMPLOYEES OF AND FROM ANY
CLAIMS, ACTIONS, CAUSES OF ACTION, DEMANDS, RIGHTS, LIABILITIES, OBLIGATIONS,
DAMAGES, COSTS, EXPENSES OR COMPENSATION WHATSOEVER, DIRECT OR INDIRECT, KNOWN

 

60



--------------------------------------------------------------------------------

  OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT SELLERS NOW HAVE OR THAT MAY ARISE IN
THE FUTURE ON ACCOUNT OF OR IN ANY WAY GROWING OUT OF OR IN CONNECTION WITH A
BREACH OF A COVENANT IN SECTION 11.3 OR A RETAINED LIABILITY OR ANY LIABILITIES
UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO THE INACTIVE PIPELINES IDENTIFIED ON
SCHEDULE 7.4.

 

  (e) THIS SECTION 11.4 SHALL BE RATIFIED BY BUYER AT CLOSING, AND SHALL SURVIVE
CLOSING AND THE FUTURE TRANSFER OF ANY OR ALL OF THE ASSETS BY BUYER OR ITS
SUCCESSOR(S). THIS SECTION 11.4 SHALL ALSO SURVIVE ANY TERMINATION OF THIS
AGREEMENT PRIOR TO CLOSING.

ARTICLE 12

INDEMNIFICATION

 

12.1 Indemnification by Buyer

 

  (a) Subject to Section 2.4 hereof and Section 6.1 of the Operating Agreement,
Buyer shall be liable for and defend, indemnify and hold harmless Carrier and
its Affiliates, and all of their respective directors, officers, employees,
partners, and members (collectively, the “Carrier Indemnitees”) from and against
any and all Losses asserted against, resulting from, imposed upon or incurred by
any of the Carrier Indemnitees to the extent resulting from or arising out of
the breach of any of the representations, warranties, covenants, or agreements
of Buyer contained in this Agreement.

 

  (b) Subject to Section 2.4 hereof and Section 6.1 of the Operating Agreement,
effective upon Closing and subject only to Section 7.2 and Section 12.2(b),
Buyer shall be liable for and defend, indemnify and hold harmless the Carrier
Indemnitees from and against any and all Losses asserted against, resulting
from, imposed upon or incurred by any of the Carrier Indemnitees to the extent
resulting from or arising out of (i) the Assets, or (ii) the Pipeline
Obligations.

 

12.2 Indemnification by Carrier

 

  (a) Subject to Sections 2.4, 11.3(c), and 11.4 hereof and Section 6.2 of the
Operating Agreement, Carrier shall be liable for and defend, indemnify and hold
harmless Buyer and its Affiliates, and all of their respective directors,
officers, employees, partners, and members (collectively, the “Buyer
Indemnitees”) from and against any and all Losses asserted against, resulting
from, imposed upon or incurred by any of the Buyer Indemnitees to the extent
resulting from or arising out of the breach of any of the representations,
warranties, covenants, or agreements of Carrier contained in this Agreement.

 

61



--------------------------------------------------------------------------------

  (b) Subject to Section 6.2 of the Operating Agreement, effective upon Closing,
Seller shall be liable for and defend, indemnify and hold harmless the Buyer
Indemnitees from and against any and all Losses asserted against, resulting
from, imposed upon or incurred by any of the Buyer Indemnitees to the extent
resulting from or arising out of (i) the Retained Liabilities or (i) the
Permitted Encumbrances identified in subparts (c) or (d) of the definition of
the term Permitted Encumbrances in Section 1.1.

 

12.3 Limitation on Damages

 

  (a) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EXCEPT WITH
RESPECT TO THE PIPELINE OBLIGATIONS (WHICH SHALL NOT BE SUBJECT TO THE
LIMITATIONS IN THIS SECTION 12.3), IN NO EVENT SHALL EITHER SELLER OR BUYER BE
LIABLE TO THE OTHER, OR TO THE OTHER’S INDEMNITEES, UNDER THIS AGREEMENT FOR ANY
EXEMPLARY, PUNITIVE, REMOTE, SPECULATIVE (INCLUDING LOSS OF CRUDE OIL THROUGHPUT
ON THE PIPELINE), CONSEQUENTIAL, INDIRECT, SPECIAL OR INCIDENTAL DAMAGES OR LOSS
OF PROFITS; PROVIDED THAT, IF ANY OF THE SELLER INDEMNITEES OR BUYER INDEMNITEES
IS HELD LIABLE TO A THIRD PARTY FOR ANY SUCH DAMAGES AND THE INDEMNITOR IS
OBLIGATED TO INDEMNIFY SUCH SELLER INDEMNITEES OR BUYER INDEMNITEES FOR THE
MATTER THAT GAVE RISE TO SUCH DAMAGES, THE INDEMNITOR SHALL BE LIABLE FOR, AND
OBLIGATED TO REIMBURSE SUCH INDEMNITEES FOR, SUCH DAMAGES.

 

  (b)

All representations, warranties, covenants and indemnities made by the Parties
in this Agreement or pursuant hereto shall survive the Closing as hereinafter
provided, notwithstanding any investigation heretofore or hereafter made by or
on behalf of any Party and shall not be merged into or waived (other than by
express waiver in writing) by any instruments or agreements delivered at Closing
but shall terminate on the first anniversary of the Closing Date; provided,
however, that (i) the covenants and indemnities set forth in Sections 7.4 and
11.4 and subsections 12.1(b) and 12.2(b), and the representations and warranties
set forth in Sections 11.1(k) and 11.2(h) shall continue indefinitely, (ii) the
representations and warranties set forth in Section 11.1(g) shall continue until
sixty (60) days after the expiration of the applicable statute of limitations,
including any extensions, (iii) any covenant or other provision for

 

62



--------------------------------------------------------------------------------

  which a specific survival period is set forth in this Agreement shall continue
for such specified survival period, and (iv) any representation, warranty or
covenant that is the subject of a written notice of claim specifying in
reasonable detail the specific nature of the claim for indemnification hereunder
(“Claim Notice”) delivered in good faith prior to the expiration of the
respective survival period set forth above shall survive with respect only to
the specific matter described in such Claim Notice until the earlier to occur of
(A) the date on which a final non-appealable resolution of the matter described
in such Claim Notice has been reached or (B) the date on which the matter
described in such Claim Notice has otherwise reached final resolution.

 

  (c) In no event shall Seller indemnify the Buyer Indemnitees for:

 

  (i) except as otherwise set forth in the proviso to this subsection 12.3(c),
any Losses in connection with the transactions contemplated hereby to the extent
that the aggregate amount of all such Losses under this Agreement and all Losses
(as defined in the Canadian Put and Call Agreement) described in Section 12.3(c)
of the Canadian Put and Call Agreement, exceed Fifteen Million U.S. Dollars
(US$15,000,000);

 

  (ii) any Losses unless a Claim Notice with respect thereto has been delivered
to Seller prior to the expiration of the respective survival period (set forth
in Section 12.3(b)) of the representations, warranties or covenants as to which
such Claim Notice relates; or

 

  (iii) except as otherwise set forth in the proviso to this subsection 12.3(c),
any individual Losses not in excess of Five Hundred Thousand U.S. Dollars
(US$500,000) or any Losses until the Buyer Indemnitees have suffered Losses in
the aggregate in excess of a deductible equal to One Million U.S. Dollars
(US$1,000,000), after which point Seller will be obligated only to indemnify the
Buyer Indemnitees from and against further Losses in excess of such deductible
(and only to the extent of any such excess);

provided, however, that any Losses resulting from the Retained Liabilities shall
not be subject to any limitation of Seller’s liability set forth in
subsections 12.3(c)(i) or 12.3(c)(iii).

 

12.4 Notice of Asserted Liability; Opportunity to Defend

 

  (a) All claims for indemnification hereunder shall be asserted and handled
pursuant to this Section 12.4. Any person claiming indemnification hereunder is
referred to herein as the “Indemnified Party” or “Indemnitees” and any person
against whom such claims are asserted hereunder is referred to herein as the
“Indemnifying Party” or “Indemnitor.”

 

63



--------------------------------------------------------------------------------

  (b) Subject to Section 12.3(b), in the event that any Losses are asserted
against or sought to be collected from an Indemnifying Party, the Indemnified
Party shall with reasonable promptness provide to the Indemnifying Party a Claim
Notice. The failure to give any such Claim Notice shall not otherwise affect the
rights of the Indemnified Party to indemnification hereunder; provided, however,
that, to the extent the Indemnifying Party is prejudiced thereby, the failure to
provide a Claim Notice to the Indemnifying Party shall relieve the Indemnifying
Party from liability for such Losses that it may have to the Indemnified Party,
but only to the extent the liability for such Losses is directly attributable to
such failure to provide the Claim Notice.

 

  (c) The Indemnifying Party shall have thirty (30) days from the personal
delivery or receipt of the Claim Notice (the “Notice Period”) to notify the
Indemnified Party (i) whether or not it disputes the liability of the
Indemnifying Party to the Indemnified Party hereunder with respect to such
Losses, and in the event of a dispute, such dispute shall be resolved in the
manner set forth in Article 13, or (ii) in the case where Losses are asserted
against or sought to be collected from an Indemnified Party by a Third Party
(“Third Party Claim”), whether or not the Indemnifying Party desires at its own
sole cost and expense to defend the Indemnified Party against such Losses in
connection with the Third Party Claim; provided, however, that any Indemnified
Party is hereby authorized prior to and during the Notice Period to file any
motion, answer or other pleading that it shall deem necessary or appropriate to
protect its interests or those of the Indemnifying Party (and of which it shall
have given notice and opportunity to comment to the Indemnifying Party) and not
prejudicial to the Indemnifying Party. In the event that the Indemnifying Party
notifies the Indemnified Party that the Indemnifying Party will not assume the
defense of a Third Party Claim or otherwise fails to assume the defense or
settlement of a Third Party Claim within the Notice Period, the Indemnified
Party shall have the right to undertake the defense, appeal or settlement of
such Third Party Claim at the expense and for the account of the Indemnifying
Party.

 

  (d)

In the event that the Indemnifying Party notifies the Indemnified Party within
the Notice Period that it desires to defend the Indemnified Party against Losses
in connection with a Third Party Claim, the Indemnifying Party shall have the
right to defend all appropriate proceedings, and with counsel of its own
choosing (but reasonably satisfactory to the Indemnified Party) and such
proceedings shall be promptly settled or prosecuted by them to a final
conclusion; provided, however, that the

 

64



--------------------------------------------------------------------------------

  Indemnifying Party shall make no settlement, compromise, admission or
acknowledgment that would give rise to liability on the part of the Indemnified
Party without the prior written consent of the Indemnified Party. If the
Indemnified Party desires to participate in, but not control, any such defense
or settlement it may do so at its sole cost and expense and with counsel of its
own choosing. If the Indemnified Party joins in any such Third Party Claim, the
Indemnifying Party shall have full authority to determine all action to be taken
with respect thereto.

 

  (e) If requested by the Indemnifying Party, the Indemnified Party agrees to
cooperate with the Indemnifying Party and its counsel in contesting any Losses
in connection with a Third Party Claim that the Indemnifying Party elects to
contest or, if appropriate and related to the claim in question, in making any
counterclaim against the third party asserting the Losses in connection with a
Third Party Claim, or any cross-complaint against any person.

 

  (f) At any time after the commencement of defense of any Third Party Claim,
the Indemnifying Party may request the Indemnified Party to agree in writing to
the abandonment of such contest or to the payment or compromise by the
Indemnifying Party of the asserted Third Party Claim; provided that the
Indemnifying Party agrees in writing to be solely liable for all Losses relating
to such Third Party Claim; provided, further, that the Indemnified Party will be
fully and completely released from any further liability or obligation with
respect to the matters which are the subject of such contested Third Party
Claim. If such conditions to abandonment, payment or compromise are satisfied,
the Indemnifying Party shall thereafter be entitled to take such action unless
the Indemnified Party determines that the contest should be continued and
notifies the Indemnifying Party in writing within fifteen (15) days of such
request from the Indemnifying Party. In the event that the Indemnified Party
determines that the contest should be continued, the amount for which the
Indemnifying Party would otherwise be liable hereunder shall not exceed the
amount which the Indemnifying Party had agreed to pay in payment or
consideration of such Third Party Claim; provided that, the other party to the
contested Third Party Claim had agreed in writing to accept such amount in
payment or compromise of the Third Party Claim as of the time the Indemnifying
Party made its request therefor to the Indemnified Party.

 

12.5 Exclusive Remedy.

EXCEPT FOR CLAIMS SOUNDING IN FRAUD OR AS MAY BE PROVIDED IN THE TRANSACTION
DOCUMENTS OR TRANSACTION AGREEMENTS, AS

 

65



--------------------------------------------------------------------------------

BETWEEN THE BUYER INDEMNITEES AND THE SELLER INDEMNITEES, AFTER CLOSING, (a) THE
INDEMNIFICATION PROVISIONS SET FORTH IN THIS AGREEMENT, (b) SELLER’S RIGHTS
UNDER SECTION 7.3, AND (c) SELLER’S RIGHT TO SEEK EQUITABLE RELIEF IN THE EVENT
OF ANY BREACH BY BUYER OF SECTIONS 7.3 OR 7.4 TO THE EXTENT THAT SELLER HAS SUCH
RIGHT UNDER APPLICABLE LAW, WILL BE THE SOLE AND EXCLUSIVE REMEDIES OF THE
PARTIES WITH RESPECT TO THIS AGREEMENT, THE EVENTS GIVING RISE TO THIS
AGREEMENT, AND THE TRANSACTIONS PROVIDED FOR HEREIN OR CONTEMPLATED HEREBY. IF
THE CLOSING OCCURS, NEITHER BUYER NOR SELLER NOR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS SHALL HAVE ANY RIGHTS AGAINST THE OTHER PARTY OR ITS
AFFILIATES AFTER THE CLOSING DATE WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT OTHER THAN AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT.

 

12.6 Negligence and Strict Liability Waiver.

WITHOUT LIMITING OR ENLARGING THE SCOPE OF THE INDEMNIFICATION OBLIGATIONS SET
FORTH IN THIS AGREEMENT, AN INDEMNIFIED PARTY SHALL BE ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT IN ACCORDANCE WITH THE TERMS HEREOF,
REGARDLESS OF WHETHER THE LOSS OR CLAIM GIVING RISE TO SUCH INDEMNIFICATION
OBLIGATION IS THE RESULT OF THE SOLE, CONCURRENT OR COMPARATIVE NEGLIGENCE,
STRICT LIABILITY, OR VIOLATION OF ANY LAW OF OR BY SUCH INDEMNIFIED PARTY.

ARTICLE 13

DISPUTE RESOLUTION

 

13.1 Dispute Resolution

Any dispute, claim, counterclaim, demand, cause of action, controversy and other
matters in question between the Parties arising out of or relating to this
Agreement or the formation, interpretation, performance, breach, termination or
validity hereof, or any action to enforce any term, provision or condition
hereof, or in any way relating to the subject matter of this Agreement or the
relationship between the Parties created by this Agreement (in each case,
whether or not this Agreement has been terminated), regardless of whether
(a) allegedly extra-contractual in nature, (b) sounding in contract, tort, or
otherwise, (c) provided for by Applicable Laws or otherwise, or (d) seeking
damages or

 

66



--------------------------------------------------------------------------------

any other relief, whether at law, in equity, or otherwise (each, a “Dispute”)
shall be finally settled by binding arbitration in accordance with the
following:

 

  (a) All arbitrations conducted hereunder will take place before an arbitrator
in Calgary, Alberta. Arbitration will be conducted in accordance with the
Arbitration Act (Alberta) c. A-43, R.S.A. 2000, as amended (the “Arbitration
Act”) except to the extent that the Arbitration Act is inconsistent with or in
conflict with any terms of this Article 13. Any other statute that applies to
the Dispute will apply only to the extent that it is not inconsistent with this
Article 13. The decision of the arbitrator will be final and binding.

 

  (b) There will be one arbitrator appointed by mutual agreement of the parties
to the Dispute. The arbitrator will sign a declaration attesting as to his or
her impartiality with respect to the parties to the Dispute and to the Dispute.
If, after twenty (20) days following the receipt of the notice, the parties to
the Dispute have not agreed on the appointment of the arbitrator, a court having
jurisdiction will, on application by either party to the Dispute, appoint the
arbitrator. Any person serving as an arbitrator will have training or experience
in serving as an arbitrator, and will have legal training if the Dispute
involves substantive legal issues and will, in any event, be qualified by
education and experience to rule on the matters raised by the Dispute. Where the
mandate of an arbitrator terminates for any reason, a substitute arbitrator will
be mutually appointed in accordance with this Article 13.

 

  (c) The parties to the Dispute will agree in advance as to the manner in which
the arbitrator will hear witnesses and arguments, review documents and otherwise
conduct the arbitration procedure. Failing agreement between the parties to the
Dispute and within five (5) days from the date of selection of the arbitrator,
the arbitrator will set the procedure and promptly commence and expeditiously
conduct the arbitration proceedings.

 

  (d) The arbitrator shall not have the power to adjudicate or make an award
with respect to any matter that is not subject to the arbitration.

 

  (e) The arbitrators shall have no right or authority to grant or award
exemplary, punitive, remote, speculative, indirect, consequential (including any
loss of crude oil throughput on Pipeline), special or incidental damages.

 

  (f) Subject only to the express agreement by the parties to the Dispute to
amend the date for decision, the arbitrator will issue a written decision within
sixty (60) days from the date of his or her appointment. The decision of the
arbitrator will be final and binding on the parties to the Dispute, will not be
subject to any appeal and will deal with the question of the costs of the
arbitration and all other related matters.

 

  (g) If a judgment forms a part of the decision of the arbitrator then any
award rendered may be entered in any court having jurisdiction, or application
may be made to such court for judicial recognition of the award or an order of
enforcement thereof, as the case may be.

 

67



--------------------------------------------------------------------------------

  (h) Each party to the Dispute will bear its respective costs incurred in
connection with the negotiation and arbitration procedures set out in this
Article 13. The fees and expenses of the arbitrator and the costs of the
facilities required for the arbitration will be awarded at the discretion of the
arbitrator.

 

  (i) All information disclosed by a party in the course of negotiation or
arbitration will be treated as confidential and neither the delivery nor
disclosure thereof will represent any waiver of privilege by a party disclosing
the same.

 

  (j) All Disputes that arise or are initiated under this Agreement, the
Canadian Put and Call Agreement, the Letter Agreement, the Transaction Documents
and/or the Transaction Documents (as defined in the Canadian Put and Call
Agreement) respecting the same matter or subject or that are substantially
related shall be consolidated and conducted as a single arbitration under this
Agreement and any Party or its Affiliate that is a party to this Agreement may
make application to the arbitrators appointed under the this Agreement for
consolidation. If the arbitrators order the consolidation, each Party shall be
bound by appointments and procedural decisions made by such Party or its
Affiliate that is a party to this Agreement under this Agreement. After
consolidation, each Party and its Affiliate that is a party to this Agreement
shall together act as one party in the consolidated arbitration.

 

13.2 Injunctive Relief

Nothing in this Article 13 will prevent a Party to the dispute from applying to
a court of competent jurisdiction for or obtaining any interim, interlocutory or
preliminary injunctive or declaratory relief at any time prior to the
appointment of an arbitrator, during the arbitration proceedings or pending the
decision of the arbitrators.

 

13.3 WAIVER OF JURY TRIAL

WITHOUT LIMITING THIS Article 13, THE PARTIES HEREBY WAIVE ANY AND ALL RIGHTS TO
DEMAND A TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

68



--------------------------------------------------------------------------------

ARTICLE 14

NOTICES

 

14.1 Notices

Any notice, request, instruction, waiver or other communication to be given
hereunder by a Party shall be in writing and shall be considered duly delivered
if personally delivered, sent by messenger or overnight delivery service, or
sent by facsimile to the addresses of the Parties as follows:

 

Buyer: United Refining Company Attn: John Wagner 15 Bradley Street Warren,
Pennsylvania 16365 Telephone: (814)726-4685 Facsimile: (814)726-8012 with copy
to: United Refining Company Attn: Chief Executive Office 823 11th Avenue New
York, New York 10019 Telephone: (212) 956-5803 Carrier: Enbridge Energy Limited
Partnership 3000, 425 - 1st Street S.W. Calgary, AB T2P 3L8 Attention: Vice
President, Liquids Pipeline Law Telephone: (403) 231-5980 Facsimile: (403)
231-7380

or at such other address as a respective Party may designate by written notice
to the other Party in the manner provided in this Section 14.1. Notice by mail
shall be deemed to have been given and received on the third calendar day after
posting. Notice by messenger, overnight delivery service, facsimile transmission
or personal delivery shall be deemed given on the date of actual delivery.

 

69



--------------------------------------------------------------------------------

Any Party may, from time to time, change its address by giving notice to the
other Party in accordance with the provisions of this Section.

ARTICLE 15

MISCELLANEOUS PROVISIONS

 

15.1 Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions of this Agreement and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provisions in any other jurisdiction,
and the Parties shall endeavor to replace such invalid, illegal or unenforceable
provision with the valid, legal and enforceable provision that achieves, as
nearly as practicable, the commercial intent of this Agreement (as it may be
amended from time to time).

 

15.2 Entire Agreement.

This Agreement, together with the Letter Agreement and the Transaction Documents
and all certificates, documents, instruments and writings that are delivered
pursuant hereto and thereto contain the entire understanding of the Parties with
respect to the transactions contemplated hereby and supersede all prior
agreements, arrangements and understandings relating to the subject matter
hereof with respect to its subject matter. There are no representations,
restrictions, agreements, promises, warranties, covenants, or undertakings being
relied upon by either Buyer or Seller with respect to the transactions
contemplated hereby other than those expressly set forth herein, in the Letter
Agreement or Transaction Documents and the certificates, documents, instruments
and writings that are delivered pursuant hereto and thereto. Notwithstanding
anything in this Agreement or any Conveyance Document to the contrary, in the
event of any conflict between the terms of this Agreement and the terms of any
Conveyance Document delivered pursuant to the terms of this Agreement, this
Agreement shall prevail and the terms of this Agreement shall not be merged into
or superseded by the terms of any Conveyance Document.

 

15.3 Amendment of Agreement

Except as specifically provided for herein, no supplement, modification, waiver
or termination of this Agreement shall be binding unless executed in writing by
the Parties hereto in the same manner as the execution of this Agreement.

 

70



--------------------------------------------------------------------------------

15.4 Waiver

No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision (whether or not similar) nor shall
any waiver constitute a continuing waiver unless otherwise expressed or
provided.

 

15.5 Governing Law

This Agreement is a contract made under and shall be governed by and construed
in accordance with the laws of the Province of Alberta and the federal laws of
Canada, without regard to principles of conflicts of laws that, if applied,
might require the application of the laws of another jurisdiction, except,
however, that the internal laws of the State of New York shall govern the
transfer of the Real Property Interests to the extent required by Applicable
Law. Subject to the terms of this Agreement and of Applicable Laws, the Parties
agree to attorn to the jurisdiction of the Court of Queen’s Bench of the
Province of Alberta in the Judicial District of the City of Calgary for the
purpose of resolving any disputes that may arise out of this Agreement that are
not to be dealt with through arbitration.

 

15.6 Successors and Assigns

The terms, provisions and conditions of this Agreement shall extend to, be
binding upon, and inure to the benefit of the Parties, their respective
permitted successors and assigns.

 

15.7 Further Assurances

From time to time, and without further consideration, each Party shall with
reasonable diligence do all such things and provide all such reasonable
assurances as may be required to consummate the transactions contemplated by
this Agreement, and each Party shall provide, execute, or deliver such further
documents or instruments and take such further actions as the other Party may
reasonably request, or as may be reasonably necessary or desirable, to effect
the purpose of this Agreement and carry out its provisions.

 

15.8 Counterparts

This Agreement may be executed by facsimile or by other electronic means
(including by pdf) and in any number of counterparts, each of which shall be
deemed to be an original and all of which taken together shall be deemed to
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.

 

71



--------------------------------------------------------------------------------

15.9 Negotiated Transaction

The provisions of this Agreement were negotiated by the Parties, and this
Agreement shall be deemed to have been drafted by both Parties.

15.10 Relationship of the Parties

The relationship between Buyer and Carrier is limited to the purpose herein.
Nothing in this Agreement shall be deemed to constitute, create or give effect
to or otherwise recognise any partnership, joint venture, or formal business
entity between Buyer and Carrier.

15.11 Expenses

Each of Seller and Buyer will bear its own costs and expenses (including legal
fees and expenses) incurred in connection with the negotiation of this Agreement
and the transactions contemplated hereby.

15.12 Records

 

  (a) If the Closing Date occurs prior to the date when the Carve-out Work and
Pipe Replacement are Sufficiently Completed, from and after the Closing Date,
Seller will hold the Records pursuant to the terms of the Operating Agreement.

 

  (b) If the Closing Date occurs on or after final completion of the Carve-out
Work and Pipe Replacement, as promptly as practicable following the Closing
Date, Seller will transfer the Records to Buyer.

 

  (c) Buyer shall not destroy or otherwise dispose of any Records for a period
of seven (7) years following receipt thereof. Buyer shall serve Seller with
thirty (30) days’ prior written notice prior to any destruction of Records.
During such periods, Buyer shall make the Records available to Seller or its
authorized representatives for any business, legal or technical need in a manner
which does not unreasonably interfere with Buyer’s business operations.

 

  (d) After the Closing Date, to the extent not prohibited by Applicable Law,
Seller shall provide to Buyer any information relating to the Enbridge mainline
system owned by Seller to the extent necessary for Buyer to comply with
regulatory filing requirements applicable to Buyer and its ownership, operation,
and maintenance of the Assets.

 

72



--------------------------------------------------------------------------------

15.13 Apportionment of Taxes and Recording Fees

 

  (a) Ad valorem taxes imposed on or with respect to the Assets for the taxable
period that contains the Closing Date shall be prorated between Seller and Buyer
based on the relative number of days prior to and including the Closing Date and
after the Closing Date during the taxable period, with Seller being responsible
for such prorated ad valorem taxes for the period prior to and including the
Closing Date and Buyer being responsible for such prorated ad valorem taxes for
the period after the Closing Date. To the extent the ad valorem taxes imposed on
or with respect to the Assets for the taxable period that contains the Closing
Date are not finally determined at the Closing Date, the ad valorem taxes
prorated to each Party shall be calculated utilizing any available final taxable
values and tax rates and, to the extent such final taxable values and tax rates
are not determined at Closing, such taxable values and tax rates for the taxable
period immediately preceding the taxable period that contains the Closing Date.
Seller’s prorated ad valorem taxes shall be a deduction from the Purchase Price.
Buyer’s prorated ad valorem taxes shall be in addition to the Purchase Price.

 

  (b) Buyer shall pay the cost of all sales, transfer, land transfer, use and
similar taxes, including all interest and penalties thereon and additions
thereto, whether disputed or not, that may arise out of the transfer of the
Assets pursuant to this Agreement (“Transfer Taxes”). Seller agrees to cooperate
with Buyer in connection with the preparation of any Transfer Tax returns and in
obtaining all available exemptions from any applicable Transfer Taxes.

 

  (c) Buyer shall pay any and all recording, filing or other similar fees
relating to the conveyance or transfer of the Assets from Seller to Buyer.

15.14 Allocation of Carrier Obligations and Proceeds.

The Pipeline may contain crude petroleum which is held for the account of
shipper(s). It is understood that title to the contents of the Pipeline will
remain with the shipper(s) and that Buyer assumes the obligation to deliver such
contents in accordance with Seller’s existing arrangements with the shipper(s),
whether under a published tariff or a private transportation or storage
agreement. Further, to the extent that crude petroleum has been offered for
shipment in the Pipeline under a published tariff or pursuant to rights under a
private transportation agreement, but not yet delivered to Seller, Buyer shall
receive those products for transportation in the normal course of business.
Tariff charges for transportation on the Pipeline during the month of sale shall
be allocated between Seller and Buyer on the basis of the number of days that
each Party owns the Pipeline during the month of sale; provided that payments of
such charges shall be allocated and divided between Seller and Buyer only after
receipt thereof, unless received prior to the Closing

 

73



--------------------------------------------------------------------------------

Date. On the day immediately preceding the Closing, the amount of crude
petroleum in the Pipeline shall be determined by Seller. All monetary
obligations of Seller in connection with the ownership and operation of the
Pipeline, including the payment of any rent, fees, Taxes, utilities, water and
sewer charges (based upon the most recent ascertainable bills if current bills
and/or information are not available) (i) which relate to periods prior to the
Closing Date shall be the responsibility of Seller and (ii) which relate to the
periods from and after the Closing Date shall be the responsibility of Buyer.
Each Party shall promptly forward to the other Party all invoices for costs that
are wholly the responsibility of the other Party and the other Party shall
promptly pay such invoices. The Parties shall make reconciling payments (or give
credits) between themselves for invoices for costs for which both Parties are
partially responsible. If current bills and/or information are not available at
Closing, the Parties shall make further reconciling payments to each other once
such current bills and/or information are available. This Section 15.14 shall
survive Closing.

15.15 Offset.

Nothing contained herein or in any Transaction Document shall create a right of
offset or setoff for any Party, and each Party waives and disclaims any right of
offset or setoff under all Applicable Law or common law.

15.16 Third Party Beneficiaries.

Nothing in this Agreement shall provide any benefit to any third party or
entitle any third party to any claim, cause of action, remedy or right of any
kind, it being the intent of the Parties that this Agreement shall not be
construed as a third-party beneficiary contract; provided, however, that the
indemnification provisions of Article 12 shall inure to the benefit of the Buyer
Indemnitees and the Carrier Indemnitees as provided therein.

16.17 Disclosure.

Seller may, at its option, include in the Schedules items that are not material
in order to avoid any misunderstanding, and any such inclusion, or any
references to dollar amounts, shall not be deemed to be an acknowledgment or
representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of this
Agreement. Information disclosed in the Schedules shall constitute a disclosure
for all purposes under this Agreement notwithstanding any reference to a
specific Section, and all such information shall be deemed to qualify the entire
Agreement and not just such section.

 

74



--------------------------------------------------------------------------------

15.18 Compliance with Bulk Sales Laws.

Each Party hereby waives compliance by the Parties with the “bulk sales,” “bulk
transfers” or similar Applicable Law and all other similar Applicable Law in all
applicable jurisdictions in respect of the transactions contemplated by this
Agreement.

[Remainder of Page Intentionally Left Blank]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement as of
the Execution Date.

 

UNITED REFINING COMPANY By:

/s/ John A. Catsimatidis

Name: John A. Catsimatidis Title: Chairman & CEO By:

/s/ John A. Catsimatidis

Name: John A. Catsimatidis Title: Chairman & CEO ENBRIDGE ENERGY LIMITED
PARTNERSHIP, by its General Partner, ENBRIDGE PIPELINE (LAKEHEAD) L.L.C. By:

/s/ Joel W. Kanvik

Name: Joel W. Kanvik Title: Assistant Secretary By:

 

Name: Title:

 

76